[Cite as Cincinnati Enquirer v. Hamilton Cty. Bd. of Commrs., 2020-Ohio-4856.]




THE CINCINNATI ENQUIRER, A                            Case No. 2019-00789PQ
DIVISION OF GANNETT GP MEDIA,
INC.                                                  Special Master Jeff Clark

       Requester                                      REPORT AND RECOMMENDATION

       v.

HAMILTON COUNTY BOARD OF
COMMISSIONERS

       Respondent

        The Ohio Public Records Act (PRA)
        {¶1} “Public records are one portal through which the people observe their
government, ensuring its accountability, integrity, and equity while minimizing sovereign
mischief and malfeasance.” Kish v. Akron, 109 Ohio St. 3d 162, 2006-Ohio-1244, 846
N.E.2d 811, ¶ 16. “[T]he inherent, fundamental policy of R.C. 149.43 is to promote open
government, not restrict it.” State ex. rel. Besser v. Ohio State Univ., 89 Ohio St. 3d 396,
398, 732 N.E.2d 373 (2000) (“Besser II”). Public records inform the significant public
interest in the use of their tax money and other public funds. State ex rel. Toledo Blade
Co. v. Univ. of Toledo Foundation, 65 Ohio St. 3d 258, 261-263, 602 N.E.2d 1159
(1992). Therefore, R.C. 149.43 must be construed liberally in favor of broad access,
with any doubt resolved in favor of disclosure of public records. State ex rel. Hogan
Lovells U.S., L.L.P. v. Dept. of Rehab. & Corr., 156 Ohio St. 3d 56, 2018-Ohio-5133, 123
N.E.3d 928, ¶ 12; Besser II at 405.
        Request for Communications of Public Officials Regarding Specific
        Agreements, Including Real Estate Purchases and Leases
        {¶2} On November 20, 2018, Sharon Coolidge, a reporter for requester
Cincinnati Enquirer, made a public records request to the administrator for respondent
Hamilton County Board of Commissioners (the Board), as follows:
Case No. 2019-00789PQ                       -2-      REPORT AND RECOMMENDATION


       Pursuant to the Ohio Open Records Act (Ohio Rev. Code Ann. Sec.
       149.43 to 149.44), I am writing to request emails related to the new
       Bengals agreement that involves the concert venue and purchasing Hilltop
       Concrete.
       Specifically, I am writing to request copies of the following emails:
       Date Range: October 1, 2018 — November 20, 2018
       Subject: The CSO Concert Venue at the Banks; and/or Paul Brown
       Stadium; and/or Hilltop Concrete or any subsidiary thereof
       Sender: Jeff Alutto and/or Todd Portune, Chris Monzel, Denise Driehaus,
       John Bruggen, Judi Boyko, Tom Gabelman
       Recipient: Jeff Alutto and/or Todd Portune, Chris Monzel, Denise
       Driehaus, John Bruggen, Judi Boyko, Tom Gabelman
(Complaint at 3.) Over three months passed. On March 6, 2019, the Board denied the
request in its entirety: “After reviewing our files, the only records we located specific to
your request are covered by attorney-client privilege and are therefore not subject to
release under the Ohio Public Records Act.” (Id. at 9.) After additional correspondence,
the Board provided the Enquirer with 275 pages of heavily redacted records, with only
email headers visible. The substantive content of each email, letter, press release and
other communication was obscured. (Id., Exhibit D.)
       {¶3} On July 11, 2019, the Enquirer filed a complaint pursuant to R.C. 2743.75
alleging denial of access to public records in violation of R.C. 149.43(B). Following
unsuccessful mediation, the Board filed a combined response and motion to dismiss
(Response) on September 25, 2019. On October 9, 2019, the Board filed an unredacted
copy of the withheld records, under seal. On November 20, 2019, the Enquirer filed a
response to the motion to dismiss (Reply). On January 27, 2020, the Board filed a
privilege log regarding exemptions claimed for the withheld records. On April 8, 2020,
the Board filed a descriptive list of correspondents to the withheld emails. On April 28,
2020, the Enquirer filed a further response.
       Motion to Dismiss
Case No. 2019-00789PQ                        -3-     REPORT AND RECOMMENDATION


       {¶4} In order to dismiss a complaint for failure to state a claim upon which relief
can be granted, it must appear beyond doubt that the claimant can prove no set of facts
warranting relief after all factual allegations of the complaint are presumed true and all
reasonable inferences are made in claimant’s favor. State ex rel. Findlay Publishing Co.
v. Schroeder, 76 Ohio St. 3d 580, 581, 669 N.E.2d 835 (1996). As long as there is a set
of facts consistent with the complaint that would allow the claimant to recover, dismissal
for failure to state a claim is not proper. State ex rel. V.K.B. v. Smith, 138 Ohio St. 3d 84,
2013-Ohio-5477, 3 N.E.3d 1184, ¶ 10. The unsupported conclusions of a complaint are,
however, not admitted and are insufficient to withstand a motion to dismiss. Mitchell v.
Lawson Milk Co., 40 Ohio St. 3d 190, 193, 532 N.E.2d 753 (1988).
       A. Failure to Provide Records Promptly
       {¶5} “The primary duty of a public office when it has received a public-records
request is to promptly provide any responsive records within a reasonable amount of
time and when a records request is denied, to inform the requester of that denial and
provide the reasons for that denial. R.C. 149.43(B)(1) and (3).” State ex rel. Cordell v.
Paden, 156 Ohio St. 3d 394, 2019-Ohio-1216, 128 N.E.3d 179, ¶ 11. Timeliness is
important because “[w]hen records are available for public inspection and copying is
often as important as what records are available.” (Emphasis sic.) (Citations omitted.)
State ex rel. Consumer News Servs. v. Worthington City Bd. of Educ., 97 Ohio St. 3d 58,
2002-Ohio-5311, 776 N.E.2d 82, ¶ 34. This is often significant for media reporters. Id. at
¶ 45. Whether a public office has complied with its duty to respond within a “reasonable
period of time” is evaluated based on the pertinent facts and circumstances of each
case. State ex rel. Kesterson v. Kent State Univ., 156 Ohio St. 3d 22, 2018-Ohio-5110,
123 N.E.3d 895, ¶ 19-20, 26-27. The requester bears the burden of demonstrating that
the public office’s response was unreasonably delayed. Cordell at 12.
       {¶6} The Board asks the court to dismiss the claim that it violated the
requirement of R.C. 149.43(B)(1) to provide copies of public records “within a
Case No. 2019-00789PQ                             -4-       REPORT AND RECOMMENDATION


reasonable period of time.” However, the Board admits that it did not respond to the
request from November 20, 2018 until March 5, 2019. (Response at 3; Complaint,
Greiner Aff. – Exh. B.) The only explanation offered is: “The Respondent misplaced the
request and completely forgot that it was made.” (Response at 12.) This statement
amounts to an admission of negligence rather than support for a legal defense. I find
that the absence of any response for three and a half months, without justification,
constituted a violation of the timely response requirement in R.C. 149.43(B)(1). Cordell
at ¶ 13-14; State ex rel. DiFranco v. S. Euclid, 138 Ohio St. 3d 367, 2014-Ohio-538, 7
N.E.3d 1136, ¶ 20-21 (two months without any response constituted unreasonable
delay). Moreover, the Board’s initial delay had the follow-on effect of delaying the later
partial production of redacted records (on May 17, 2019) far beyond a reasonable
period of time. (Response at 3-4.) This constituted a further violation of both R.C.
149.43(B)(1) and (B)(7).
        {¶7} Public offices are required to organize their offices and employ their staff in
such a way as to be able to make records available when requested. R.C.
149.43(B)(2);1 State ex rel. Toledo Blade Co. v. Seneca Cty. Bd. of Commrs., 120 Ohio
St.3d 372, 2008-Ohio-6253, 899 N.E.2d 961, ¶ 36; State ex rel. Beacon Journal Pub.
Co. v. Andrews, 48 Ohio St. 2d 283, 289, 2 Ohio Op. 3d 434, 358 N.E.2d 565 (1976).
The statutory requirement of organization implies capable administrative management
of receipt, logging, processing, and response for public records requests. The Board
cites no case precedent accepting inadvertence or neglect is a valid defense to an
untimely response. The Supreme Court routinely rejects similar excuses for delay such
as scarce resources, expense, time involved, or interference with other duties. State ex
rel. Wadd v. Cleveland, 81 Ohio St. 3d 50, 53-54, 689 N.E.2d 25 (1998); Toledo Blade v.
Seneca Cty. Bd. of Commrs. at ¶ 36; Beacon Journal v. Andrews at 289. In State ex rel.

        1 “To facilitate broader access to public records, a public office or the person responsible for
public records shall organize and maintain public records in a manner that they can be made available for
inspection or copying in accordance with division (B) of this section.” R.C. 149.43(B)(2).
Case No. 2019-00789PQ                      -5-     REPORT AND RECOMMENDATION


Hogan Lovells U.S., L.L.P. v. Dept. of Rehab. & Corr., 156 Ohio St. 3d 56, 2018-Ohio-
5133, 123 N.E.3d 928, the respondent alleged “that its failure to respond in a timely
manner to the request was inadvertent and unintentional.” Id. at ¶ 31. The Supreme
Court declined to allow “inadvertence” to excuse respondent’s violation of its obligation
to timely respond. Id. at ¶ 31-33, 43-45. I find that the Board’s delay of more than three
months in making any response to the written request was not excused by its own
misplacement and forgetfulness.
      {¶8} The Board further argues as mitigation that when the Enquirer challenged its
lengthy initial delay on February 28, 2020, it quickly reviewed the records and advised
that the entire request was denied. However, this demonstrated ability to evaluate and
deliver a response in six days only undermines the Board’s assertion that three months
was a reasonable period of time to respond. See Wadd at 53 (City’s concession of its
capabilities undermined the assertion that records were provided timely). Finally, the
record evidences that the Board chose, at that time, to redact essentially all content
other than header information from the communications – a minimally time-consuming
task. Based on these facts and circumstances, I find that the Board failed to provide the
requested records, or to inform Coolidge of denial, within a reasonable period of time
after the request was made.
      B. Drafts are Records
The Board states that the requested emails “contained draft documents exempt from
disclosure.” (Response at 7-9.) However, all documents that a public office uses to
document its activities are “records” of the office, even if in preliminary or draft form.
See, e.g., Kish v. Akron, 109 Ohio St. 3d 162, 2006-Ohio-1244, 846 N.E.2d 811, ¶ 20;
State ex rel. Calvary v. Upper Arlington, 89 Ohio St. 3d 229, 232, 729 N.E.2d 1182
(2000); State ex rel. Post v. Schweikert, 38 Ohio St. 3d 170, 172-173, 527 N.E.2d 1230
(1988). Specifically, there is no exemption or defense as “non-record” for draft
proposals exchanged in the process of negotiating a contract. State ex rel. Cincinnati
Case No. 2019-00789PQ                        -6-      REPORT AND RECOMMENDATION


Enquirer v. Dupuis, 98 Ohio St. 3d 126, 2002-Ohio-7041, 781 N.E.2d 163, ¶ 12-14, 18-
21 (settlement proposal). The Board provides no authority to the contrary, arguing only
that it would prefer not to disclose records of its negotiations. The Supreme Court has
rejected withholding of public records based solely on a public office’s policy preference.
State ex rel. Consumer News Serv., Inc. v. Worthington City Bd. of Edn., 97 Ohio St. 3d
58, 2002 Ohio 5311, P54, 776 N.E.2d 82 at ¶ 21. Accord State ex rel. WBNS TV, Inc. v.
Dues, 101 Ohio St. 3d 406, 2004-Ohio-1497, 805 N.E.2d 1116, ¶ 37. The Board’s
responsive draft documents are thus records that must be produced, except to the
extent that any portion of a draft is subject to a public record exemption.
       {¶9} The Board alleges that some drafts have been “discarded or replaced.” By
statute, public offices are only required to retain records that are necessary to document
the activities of the office. R.C. 149.40. Thus, any drafts that the Board properly
disposed of prior to Coolidge’s request need not be produced. State ex rel. Glasgow v.
Jones, 119 Ohio St. 3d 391, 2008-Ohio-4788, 894 N.E.2d 686, ¶ 24, fn. 1. However, this
defense is not available for any drafts that were disposed of improperly, e.g., after
Coolidge’s request was received. State ex rel. Toledo Blade Co. v. Seneca Cty. Bd. of
Commrs., 120 Ohio St. 3d 372, 2008-Ohio-6253, 899 N.E.2d 961. I find the Board has
not provided any evidence, or even asserted, that it properly disposed of any responsive
drafts that existed at the time of the Enquirer’s request.
       {¶10} I recommend that the court deny the Board’s motion to dismiss the claim
for production of draft documents kept by the Board at the time of the request.
       C. Scope of Requests
       {¶11} The Board pleads that it was confused prior to litigation as to whether the
Enquirer had agreed to accept documents with all content other than headers redacted,
rather than agreeing only to redaction of specific content for which a valid public records
exemption was claimed. (Response at 4-5.) The Enquirer attests that it had accepted no
such limitation on its request. (Reply, Greiner Aff. at ¶ 6, 8-9.)
Case No. 2019-00789PQ                       -7-     REPORT AND RECOMMENDATION


       {¶12} The Board stops short of claiming that the documentary response based on
this alleged misunderstanding renders the claim for production moot, and to the extent
that the Board appears to offer the misunderstanding as grounds for dismissal I
recommend that the court deny the motion.
       D. Assertion of Improperly Ambiguous Request
       {¶13} The Board states that Coolidge’s request for topical email involving
senders Jeff Alutto, “and/or” six other names; and recipients Jeff Alutto, “and/or” the
same six names,
       is vague and ambiguous as to what is meant by sender and recipient. It is
       unclear whether the request is for emails only between those individuals,
       or for any emails sent by any one of those individuals, or for any emails
       received by any one of those individuals. * * * To the extent that the emails
       are not between the exact list of senders and recipients, the emails are out
       of scope of the request and are not required to be produced.

(Response at 11-12.) However, a requester need only make a request such that the
public office can reasonably identify what public records are being requested. R.C.
149.43(B)(2). Perfection is not required in a public records request, “particularly where,
as here, it is evident that the public office was aware of the specific records requested.”
State ex rel. Morgan v. New Lexington, 112 Ohio St. 3d 33, 2006-Ohio-6365, 857 N.E.2d
1208, ¶ 37. Applying common grammar to the request, Coolidge gave the Board a list of
correspondents from among whom she sought email, on a specific subject, over a short
period of time. See State ex rel. Kesterson v. Kent State Univ., 156 Ohio St. 3d 22,
2018-Ohio-5110, 123 N.E.3d 895, ¶ 26. The Board’s alternate readings – that she might
be seeking only email with no “extraneous” correspondents, or only those where one of
the list was a solo sender or recipient – are not justified by the request’s wording,
context, or any other indication that Coolidge was not seeking all topical emails
involving those on the list.
       {¶14} Further, if the Board had found this aspect of the request vague and
ambiguous, it was under a mandatory duty to offer Coolidge an opportunity to revise the
Case No. 2019-00789PQ                       -8-     REPORT AND RECOMMENDATION


request, after explaining to her how the Board organized and accessed its email
records. R.C. 149.43(B)(2). The Board did not advise Coolidge prior to litigation that it
found the request vague or ambiguous, or invite revision of the request, and later filed
records with the court that included additional correspondents, recognizing that these
were potentially responsive to the request. (Respondent’s Sept. 19, 2019 Motion for
Extension of Time to Provide Court Ordered Documents at 3.)
       {¶15} I recommend the court deny the motion to dismiss on the grounds that any
of the records submitted under seal were not within the scope of the request.
       E. Assertion of Attorney-Client Communication Privilege, Attorney
          Work Product, and Trade Secret Exceptions
       {¶16} The remainder of the Board’s response asserts public records exceptions
based on the attorney-client privilege, attorney work product, and trade secret
information. On review, the complaint neither concedes nor demonstrates that the
requested documents are subject to these exceptions. Therefore, to the extent the
Board intends to assert these as a motion to dismiss, I recommend that the court deny
the motion as to these defenses, and determine the claim on the merits.
       Burdens of Proof
       {¶17} In an action to enforce Ohio’s Public Records Act (PRA), the burden is on
the requester to prove an alleged violation. In mandamus enforcement actions,
       [a]lthough the PRA is accorded liberal construction in favor of access to
       public records, “the relator must still establish entitlement to the requested
       extraordinary relief by clear and convincing evidence.”
State ex rel. Caster v. Columbus, 151 Ohio St. 3d 425, 428, 2016-Ohio-8394, 89 N.E.3d
598, ¶ 15. Entitlement to relief under R.C. 2743.75 must likewise be established by
clear and convincing evidence. Hurt v. Liberty Twp., 2017-Ohio-7820, 97 N.E.3d 1153
¶ 27-30 (5th Dist.).
       {¶18} However, when a public office asserts any exception to the release of
records under the Act, the burden of proving the exception rests on the public office.
Case No. 2019-00789PQ                      -9-     REPORT AND RECOMMENDATION


State ex rel. Cincinnati Enquirer v. Pike Cty. Coroner’s Office, 153 Ohio St. 3d 63, 2017-
Ohio-8988, 101 N.E.3d 396, ¶ 15. Exceptions to disclosure must be strictly construed
against the public-records custodian. State ex rel. Rogers v. Dept. of Rehab. & Corr.,
155 Ohio St. 3d 545, 2018-Ohio-5111, 122 N.E.3d 1208, ¶ 7. A custodian does not meet
this burden if it has not proven that the requested records fall squarely within the
exception. Id.; State ex rel. Cincinnati Enquirer v. Jones-Kelley, 118 Ohio St. 3d 81,
2008-Ohio-1770, 886 N.E.2d 206, paragraph two of the syllabus. Any doubt should be
resolved in favor of disclosure. State ex rel. James v. Ohio State Univ., 70 Ohio St. 3d
168, 169, 637 N.E.2d 911 (1994).
      Exceptions Abandoned Where Not Asserted
      {¶19} The Board makes general assertions that the contents of the withheld
records were exempt entirely or in part as attorney-client privileged communication,
attorney work product, and/or trade secret information. The special master ordered the
Board to file a privilege log detailing the portions of each withheld record to which it
asserts each exception applies. To the extent the Board’s privilege log limits application
of an exception to specific pages, paragraphs, or information in the withheld records,
that exception is no longer asserted against disclosure of the remainder of the withheld
content. State ex rel. Toledo Blade Co. v. Toledo-Lucas County Port Auth., 121 Ohio
St.3d 537, 2009-Ohio-1767, 905 N.E.2d 1221, ¶ 19; State ex rel. Plain Dealer v. Ohio
Dept. of Ins., 80 Ohio St. 3d 513, 525, 687 N.E.2d 661 (1997).
      Attorney-Client Privilege
      {¶20} “The attorney-client privilege, which covers records of communications
between attorneys and their government clients pertaining to the attorneys’ legal advice,
is a state law prohibiting release of these records.” State ex rel. Toledo Blade Co. v.
Toledo-Lucas County Port Auth., 121 Ohio St. 3d 537, 2009-Ohio-1767, 905 N.E.2d
1221, ¶ 22. The party asserting the attorney-client privilege bears the burden of showing
the applicability of the privilege. State ex rel. Pietrangelo v. Avon Lake, 146 Ohio St.3d
Case No. 2019-00789PQ                     -10-     REPORT AND RECOMMENDATION


292, 2016-Ohio-2974, ¶ 9; MA Equip. Leasing I, LLC v. Tilton, 10th Dist. Franklin Nos.
12AP-564 and 12AP-586, 2012-Ohio-4668, ¶ 20-22. To satisfy this burden, the
proponent must show that the communication meets all the following conditions:
      “Under the attorney-client privilege, ‘(1) [w]here legal advice of any kind is
      sought (2) from a professional legal adviser in his capacity as such, (3) the
      communications relating to that purpose, (4) made in confidence (5) by the
      client, (6) are at his instance permanently protected (7) from disclosure by
      himself or by the legal adviser, (8) unless the protection is waived.’”
      (Citations omitted.)

State ex rel. Leslie v. Ohio Housing Fin. Agency, 105 Ohio St. 3d 261, 2005-Ohio-1508,
824 N.E.2d 990, ¶ 21. A bare, general assertion that the privilege applies to
communications does not meet the proponent’s burden. Rather,
      The claim of privilege must be made question-by-question and document-
      by-document.
      Factual showing needed to demonstrate that a communications [sic]
      is privileged. Conclusory descriptions of documents in a privilege log are
      insufficient to meet the producing party’s burden of establishing that the
      document was an attorney-client communication. In re Search Warrant
      Executed at Law Offices of Stephen Garea, 1999 U.S. App. LEXIS 3861,
      1999 WL 137499, *1-*2 (6th Cir. March 5, 1999). The party asserting
      privilege “must make a minimal showing that the communication involved
      legal matters. This showing is not onerous and may be satisfied by as little
      as a statement in the privilege log explaining the nature of the legal issue
      for which advice was sought.” Id. That showing “must provide the
      reviewing court with enough information for it to make a determination that
      the document in question was, in fact, a confidential communication
      involving legal advice.” 1999 U.S. App. LEXIS 3861, [WL] *2.

Williams v. Duke Energy Corp., S.D.Ohio No. 1:08-CV-00046, 2014 U.S. Dist. LEXIS
109835, *14-15 (Aug. 8, 2014). See Williamson v. Recovery Ltd. P’ship., S.D.Ohio
No. 2:06-CV-292, 2016 U.S. Dist. LEXIS 125640, *8-10 (Sept. 15, 2016) (proponent
made only conclusory statements, rather than an actual showing, that the attorney-client
Case No. 2019-00789PQ                               -11-      REPORT AND RECOMMENDATION


privilege applied to subpoenaed documents).2 A record is not exempt merely because it
is received from or sent to a public office’s legal counsel. Better Gov’t Bureau v.
McGraw (In re Allen), 106 F.3d 582, 604, (1997). Nor does respondent cite any support
for the proposition that non-legal documents, such as press releases, become privileged
communications merely because they are reviewed by, or copied to, an attorney.
        {¶21} The Board summarizes its assertion of attorney-client privilege in this case
as follows:
        The issue underlying this request deals with a very complicated lease
        negotiation and real property acquisition by the Respondent.
        Communication between attorneys and the parties related to this
        negotiation are necessary to move the negotiation forward. While any
        action taken by the public body must be performed in public, the
        negotiation, including discussions with attorneys, at times, must be
        conducted under the privilege. The fact that communications related to
        legal services occurred between attorney and client, and on behalf of the
        client to parties who share a common interest is enough to exempt the
        documents from disclosure.

(Response at 7.) As discussed below, the Board fails to support this assertion with
adequate evidence.
        Evidence That Communication Related to Legal Advice
        {¶22} In order to elicit evidence regarding the Board’s claim of privilege, the
special master issued an order requiring the Board to provide the following detailed
information regarding each withheld communication:
        b. For each separate record submitted under seal, respondent shall:

        i. Identify the correspondence by sender, date, and time sent;




         2 There is no material difference between Ohio’s attorney-client privilege and the federal attorney-

client privilege. Guy v. United Healthcare Corp., 154 F.R.D. 172, 177 (S.D.Ohio 1993), fn.3; Inhalation
Plastics, Inc. v. Medex Cardio-Pulmonary, Inc., S.D.Ohio No. 2:07-CV-116, 2012 U.S. Dist. LEXIS
121830 (August 28, 2012).
Case No. 2019-00789PQ                       -12-      REPORT AND RECOMMENDATION


       ii. Identify by paragraph, line, and word, as appropriate, only those
       portions of the email or attachment that are alleged to meet the definition
       of attorney-client privileged material;

       iii. For each portion so identified, describe the nature of the legal issue for
       which advice was being sought or provided, or how the communication
       was otherwise incident to or related to any legal advice;

       iv. Support application of the elements of the attorney-client privilege to
       each identified portion, including by affidavit as appropriate.

(September 13, 2019 Order.) The Board’s resulting privilege log, submitted in final form
on January 27, 2020, contains general, conclusory descriptions of withheld emails and
attachments, and bare assertions that the content of each email was protected by
attorney-client privilege in its entirety. (Privilege Log – see columns titled Privileged
Material Location, and Privileged Explanation.) The Board filed supporting affidavits of
its counsel on the same date, that contained no greater detail. Neither the affidavits nor
the privilege log identifies with specificity what particular content in any withheld
document is a confidential attorney-client communication, or why. In most instances, the
Board states only that the entire content of the correspondence is a “communication”
involving counsel, or a “discussion” of the general topic of “negotiations,” a “press
release,” or “talking points,” “announcement of new lease amendment,” “joint
statement,” a “draft document describing the negotiations,” “negotiation matrix,” and
other publicity, strategic, and tactical, but not legal, matters. These documents do not
contain any detailed, specific explanation as to how each communication’s content is
related to legal advice. See Pietrangelo at ¶ 11-17. The special master additionally
reviewed the withheld documents in camera for any material that might self-evidently
meet the definition of attorney-client privileged material.
       {¶23} In a separate order, the special master invited the Board to explain the
identity and role of each correspondent to the withheld communications, including:
Case No. 2019-00789PQ                      -13-     REPORT AND RECOMMENDATION


       2. The nature of legal representation being provided at the time of the
       subject correspondence by each person who respondent asserts was
       giving or obtaining information subject to the attorney-client privilege
       through the correspondence.

       3. The formal basis of the attorney-client relationship for every
       correspondent who respondent asserts was providing advice or gathering
       information in the role of a legal counsel to respondent.

(March 25, 2020 Order at 1.) In a list filed on April 8, 2020, the Board provided the
following information regarding its outside legal counsel:
       Nature of Legal Representation
       Mr. Gabelman, and the law firm of Frost Brown Todd (“FBT”), were
       engaged to act as outside legal counsel for the Board of County
       Commissioners for Hamilton County. The particular emphasis of this
       representation was for the negotiation of agreements pertaining to the
       redevelopment of the riverfront, including the development of The Banks
       project along the Ohio River. All correspondence and documentation
       generated by Mr. Gabelman and/or the FBT attorneys represent attorney-
       client privileged communications and/or attorney work product which are
       the subject of specific request in this pending matter. Such request
       pertains to communications and work product documentation regarding
       the negotiation of numerous agreements regarding the development of
       The Banks Project, including the negotiation of numerous agreements
       relating to the development of a music venue, the acquisition of riverfront
       property by Hamilton County, as well as lease negotiations between
       Hamilton County and the Cincinnati Bengals. Such negotiations also
       pertained to Hamilton County and Cincinnati Bengals development of a
       funding and financing structure with respect to the acquisition of real
       property on the Cincinnati riverfront.

       Formal Basis for Attorney Client Privilege
       Mr. Gabelman and the law firm of Frost Brown Todd, were retained as
       outside legal counsel to assist the Hamilton County Board of County
       Commissioners and Hamilton County Prosecuting Attorney's Office to
       develop property on the riverfront known as The Banks, as well as
       negotiate various agreements with the City of Cincinnati, the Cincinnati
       Reds, the Cincinnati Bengals, US Bank Arena, the National Underground
       Railroad Freedom Center, and various developers on The Banks.
Case No. 2019-00789PQ                      -14-    REPORT AND RECOMMENDATION


       Hamilton County Board of County Commissioners entered into an
       agreement for such legal counsel services in 1997.

(April 8, 2020 List at 1.) The first paragraph describes Mr. Gabelman’s role as a
negotiator of agreements for the Board, and makes a bare assertion that any and all
requested communications by Mr. Gabelman or his firm regarding those negotiations
are attorney-client privileged communications. The second paragraph states that Mr.
Gabelman and his firm were retained as legal counsel to assist the Board in property
development and to “negotiate various agreements.” The Board did not provide the
terms of Mr. Gabelman’s 1997 agreement for his legal counsel services. Neither
paragraph specifies any legal issue for which Mr. Gabelman provided or facilitated legal
advice through the withheld communications.
       {¶24} The description of Assistant Prosecuting Attorney Roger Friedmann’s role
is functionally identical to Mr. Gabelman’s:
       Nature of Legal Representation
       Mr. Friedmann is an Assistant Prosecuting Attorney for the Hamilton
       County Prosecutor's Office. Among his various roles, Mr. Friedmann is the
       lead attorney for the Prosecutor's Office on negotiations relating to
       property acquisition by Hamilton County, The Banks development and
       lease negotiations with the Cincinnati Bengals regarding the lease for the
       development and operation of Paul Brown Stadium, and property
       acquisition related issues.

       Formal Basis for Attorney Client Privilege
       The Hamilton County Prosecuting Attorney is the statutory Legal Adviser
       to the Hamilton County Board of County Commissioners.

(Id. at 2.) The description of Mr. Friedmann’s representation is as a negotiator, not a
provider of legal advice on any reasonably specified issue. The list of correspondents in
fact draws no meaningful distinction between the roles of these attorneys, and of their
clients - all described as involved in negotiating agreements on behalf of the Board.
       {¶25} The affidavits of Messrs. Gabelman and Friedmann filed on January 27,
2020 do not identify any legal issues on which advice was sought or given in the
Case No. 2019-00789PQ                              -15-      REPORT AND RECOMMENDATION


withheld communications, referring only to the affiants’ roles as negotiators. (e.g.,
Friedmann Aff. at ¶ 7, 11-19; Gabelman Aff. at ¶ 7, 9-16.) The bare statements of
counsel that they “believed” all their communications were privileged, confidential,3 and
not waived (Freidmann Aff. at ¶ 7-8, 11; Gabelman Aff. at ¶ 7-9) is not sufficient, and
only highlights the absence of evidence that any legal advice was sought or given in the
text of these communications on particular legal issues.
        {¶26} The evidence shows only that the Board used its attorneys as negotiators,
and included or copied them on discussions of contractual terms and meeting
scheduling. That evidence, by itself, falls far short of proving that the substantive
content of the communications falls squarely under the attorney-client privilege. In
contrast, in State ex rel. Toledo Blade Co. v. Toledo-Lucas County Port Auth., 121 Ohio
St.3d 537, 2009-Ohio-1767, 905 N.E.2d 1221 the respondent contracted with an
attorney to identify and investigate the factual and legal issues concerning allegations
that its president had committed improper, possibly criminal acts. Id. at ¶ 4, 29.
Respondent submitted affidavits of the Port Authority Board Chairman and its attorney.
The Supreme Court was provided with the legal issues on which advice was provided,
and how that advice was evidenced in resulting documents:
        Both the port authority and its outside counsel knew that the investigation
        was replete with various legal issues and consequences that would be
        better resolved by the port authority's employing its long-time attorney to
        conduct the investigation and prepare the report. Legal issues included
        interpretation of Hartung's employment contract, an analysis of ethics law
        and criminal law, potential tort claims by Hartung and Teigland, and the
        construction of a confidentiality provision in the settlement agreement


        3  Counsel’s assertions that they “made and received these communications in confidence”
include no description of control exercised over recipient copies. One counsel admits using his personal
email account for some of the communications. Compare Toledo-Lucas County Port Auth. at ¶ 5
(numbered copies of report given to board members in sealed envelopes during executive sessions and
were later returned to the law firm. Members were informed that the report was confidential and could not
be shown to any third party). The Enquirer disputes the confidentiality of email shared with third parties,
including a public relations consultant, but not those limited to Board employees and counsel.
Case No. 2019-00789PQ                       -16-      REPORT AND RECOMMENDATION


       concerning a previous port authority investigation. Legal analysis related
       to the facts in the investigation is integrated throughout the report.

(Id. at ¶ 29.)
       {¶27} The pleadings and affidavits filed in this case by the Hamilton County
Board of Commissioners do not present comparable testimony or documentation
supporting attorney-client privilege. The special master recognizes that, hypothetically,
the text of a communication might not relate on its face to legal advice without additional
explanation and context. To that end, as noted above, the Board was invited to submit
specific support for its assertion of attorney-client privilege. In response, the Board
failed to provide any additional evidence that its attorneys actually rendered legal
advice, or that any specific communication reflected the attorneys’ “professional skills
and judgment.” Id. at ¶ 27, 31. “[I]f a communication between a lawyer and client would
facilitate the rendition of legal services or advice, the communication is privileged.” Id. at
¶ 27. However, almost all the correspondence in this case reflects only the participation
of legal counsel in policy, negotiation of terms, scheduling, or other business decisions
that do not directly involve their professional services. See Williams v. Duke Energy
Corp., S.D.Ohio No. 1:08-CV-00046, 2014 U.S. Dist. LEXIS 109835, *15-16
(Aug. 8, 2014).
       Communications to a lawyer for business purposes are not privileged.
       Documents prepared and emailed for review by both legal and nonlegal
       employees are often held to be not privileged because the
       communications were not made for the primary purpose of seeking legal
       advice. North Carolina Elec. Membership Corp. v. Carolina Power & Light
       Co., 110 F.R.D. 511, 514 (M.D. N.C. 1986). Documents whose “primary
       purpose” was “business negotiations” rather than “legal advice” are not
       privileged. United States v. Davis, 131 F.R.D. 391, 401 (S.D. N.Y. 1990).
Id. at *8 (see *41-88 for application to case documents including email). See Hinners v.
Huron, Ct. of Cl. 2018-00549PQ, 2018-Ohio-3652, ¶ 10 (“[T]he general statement that
an attorney was ‘utilized’ ‘to advise’ ‘on matters of real estate acquisition, negotiation
Case No. 2019-00789PQ                      -17-    REPORT AND RECOMMENDATION


and development’ falls short of clear proof that the attorney was providing legal advice
in any particular correspondence related to those matters.”). Likewise, outlining
business matters such as whether a meeting is planned or has occurred does not
constitute attorney-client communication. McFarland v. West Congregation of Jehovah’s
Witnesses, Lorain, OH, Inc., 2016-Ohio-5462, 60 N.E.3d 39, ¶ 70 (9th Dist.).
      {¶28} I find that the Board’s assertions of attorney-client privilege are based
solely on conclusory descriptions and statements. Neither the affidavits nor the privilege
log meets the Board’s minimal burden to identify and explain the nature of any legal
issue upon which advice was sought or provided through a given communication.
Williams v. Duke Energy Corp. at *14-15.
      Disclosure of Communication to Non-Essential Third Party
      {¶29} Separately, the assertion of privilege has been waived for many of the
withheld communications. “[T]he attorney-client privilege is destroyed by voluntary
disclosure to others of the content of the statement.” State v. Post, 32 Ohio St. 3d 380,
385, 513 N.E.2d 754 (1987).
      Because a client’s voluntary disclosure of confidential communications is
      inconsistent with an assertion of the privilege, voluntary disclosure of
      privileged communications to a third party waives a claim of privilege with
      regard to communications on the same subject matter. Hollingsworth v.
      Time Warner Cable, 157 Ohio App. 3d 539, 2004-Ohio-3130, ¶ 65, 812
N.E.2d 976 (1st Dist.), citing Mid-Am. Nat’l Bank & Trust Co. v. Cincinnati
      Ins. Co., 74 Ohio App. 3d 481, 599 N.E.2d 699 (6th Dist.1991), and United
      States v. Skeddle, 989 F. Supp. 905, 908 (N.D.Ohio 1997). See also In re
      Teleglobe Communications Corp. v. BCE Inc., 493 F.3d 345, 361 (3d
      Cir.2007) (“Disclosing a communication to a third party unquestionably
      waives the privilege.”).

MA Equip. Leasing I, LLC v. Tilton, 980 N.E.2d 1072, 2012-Ohio-4668, ¶ 20 (10th Dist.).
In addition to communications directly shared, disclosure to a third party waives the
claim of privilege with regard to all other communications on the same subject matter.
Case No. 2019-00789PQ                      -18-     REPORT AND RECOMMENDATION


Hollingsworth v. Time Warner Cable, 157 Ohio App. 3d 539, 2004-Ohio-3130, 812
N.E.2d 976, ¶ 65. The ‘same subject matter’ standard is, however, applied narrowly. Id.
       {¶30} In determining whether a person to whom a communication was disclosed
is a third party or not, the party asserting the privilege bears the burden of proof. MA
Equip. Leasing at ¶ 21-22. On review of the evidence submitted I find, first, that certain
correspondence included a communications and public relations consultant retained by
the Board, Anne C. Sesler (Correspondent List at 5), as a correspondent. The Board
provides no explanation as to how Ms. Sesler’s participation was essential to the
provision of legal advice. There is no evidence as to how her inclusion in any
communication of legal advice was necessary, as opposed to merely convenient. See
Foulk v. Upper Arlington, Ct. of Cl. No. 2017-00132PQ, 2017-Ohio-4249, ¶ 20-21, and
cases cited therein. I find that the attorney-client privilege either did not attach, or was
waived, for those communications in which Ms. Sesler was included as a party
correspondent.
       {¶31} Next, certain withheld records (Bates Nos. 277-381) include as
correspondents one or more employees of an entirely separate, private entity, the
Cincinnati Bengals organization. The Board asserts that the attorney-client privilege
applies to these communications because they involved negotiation of real estate
matters on which the Board’s counsel were providing legal advice to the Board.
However, under the cases cited above, disclosure of information to a third party waives
the privilege, even assuming, arguendo, that the Board had shown its counsel provided
it with legal advice on the matter. Indeed, the concept of waiver assumes that there was
something to waive. The Board cites no authority to the contrary.
       {¶32} Finally, internal communications from a client to an attorney, conveying
authority to act on the client’s behalf in entering into an agreement, are by their nature
not intended to be confidential and are not privileged.
       The purpose of the privilege is to permit complete freedom of disclosure
       by a client to his attorney without fear that any facts so disclosed will be
Case No. 2019-00789PQ                    -19-     REPORT AND RECOMMENDATION


      used against him. Where the communication is not intended to be
      confidential, it is not within the privilege. Taylor v. Sheldon (1961), 172
Ohio St. 118 [15 Ohio Op. 2d 206]; Emley v. Selepchak (1945), 76 Ohio App.
257 [31 Ohio Op. 558]. By its very nature, a communication from a client to his
      attorney conveying authority to the attorney to act on his behalf as his
      agent in entering into an agreement with the opposing party, is a
      communication which is intended to be communicated to the opposing
      party. Because such a conversation is not intended to be confidential, it is
      not privileged. See In re Martin (1943), 141 Ohio St. 87, at 104 [25 Ohio Op.
225].

Walsh v. Barcelona Associates, Inc., 16 Ohio App. 3d 470, 472, 476 N.E.2d 1090 (10th
Dist.1984). Accord Lutz v. Carter, 2nd Dist. Clark No. No. 2660, 1990 Ohio App. LEXIS
4342, *12 (Oct. 3, 1990); Cannell v. Rhodes, 31 Ohio App. 3d 183, 186, 509 N.E.2d 963
(8th Dist.1986). The privilege has been waived for such documents.
      Common Interest
      {¶33} The Board asserts that the privilege was not waived for correspondence
that included counsel and employees of the Cincinnati Bengals organization, because of
the “common interest” doctrine.
      [T]he common interest doctrine operates as an exception to the general
      rule that disclosure of privileged materials to a third party waives the
      privilege. This exception typically arises when parties “‘are either
      represented by the same attorney or are individually represented, but
      have the same goal in litigation.’” William F. Shea, LLC v. Bonutti
      Research, Inc., S.D.Ohio No. 2:10-CV-615, 2013 U.S. Dist. LEXIS 48819,
      *5-6 (Apr. 4, 2013), quoting Cooey v. Strickland, 269 F.R.D. 643, 652
      (S.D.Ohio 2010).

Condos. at Stonebridge Owners’ Assn. v. K&D Group, Inc., 8th Dist. Cuyahoga No.
100261, 2014-Ohio-503, ¶ 10-16.
      Apparently, the so-called “common interest privilege” of the attorney-client
      privilege is succinctly set forth in McCormick on Evidence (6 Ed.2006)
      413-414, Section 91.1:

             Another step beyond the joint client situation is the instance
             where two or more clients, each represented by their own
Case No. 2019-00789PQ                        -20-     REPORT AND RECOMMENDATION


              lawyers, meet to discuss matters of common interest-
              commonly called a joint defense agreement or pooled
              information situation. Such communications among the
              clients and their lawyers are within the privilege. Although it
              originated in the context of criminal cases, the doctrine has
              been applied in civil cases and to plaintiffs in litigation as well
              as defendants. * * *

State ex rel. Bardwell v. Cordray, 181 Ohio App. 3d 661, 2009-Ohio-1265, 910 N.E.2d
504, ¶ 87 (10th Dist.).
       To fall within the common interest exception, it must be shown that “(1) the
       communications were made in the course of a joint defense effort; [and]
       (2) the statements were designed to further the effort * * *.” Travelers Cas.
       and Sur. Co. v. Excess Ins. Co. Ltd., 197 F.R.D. 601, 606 (S.D.Oh. 2000),
       quoting In re Bevill, Bresler & Schulman Asset Management Corp., 805
F.2d 120, 126 (3d Cir.1986). The common interest exception should be
       construed narrowly. Cigna Ins. Co. v. Cooper Tires and Rubber, Inc.,
       N.D.Ohio No. 3:99CV7397, 2001 WL 640703, *2 (May 24,
       2001). Therefore, the exception will only apply where the “disclosures are
       made in the course of formulating a common legal strategy.” (Internal
       quotations and citations omitted.) Id.

Buckeye Corrugated, Inc. v. Cincinnati Ins. Co., 9th Dist. Summit No. 26634, 2013-
Ohio-3508, ¶ 15.
       {¶34} On the evidence submitted, I find that the Board’s and the Cincinnati
Bengals’ interests were not aligned in these negotiations. The two entities were not
jointly pursuing or defending litigation, were not represented by the same attorney, were
not formulating a common “legal strategy,” and in the event of dispute over the
agreements they entered might instead be opposing parties. The Board was involved in
an arm’s-length negotiation with an independent, private entity represented by its own
counsel to negotiate their respective costs and other consideration in entering
agreements and acquiring property. I find that the Board has provided no support for the
proposition that negotiating any relevant agreement constituted a “common interest” so
as to preclude waiver of the attorney-client privilege.
Case No. 2019-00789PQ                              -21-       REPORT AND RECOMMENDATION


       {¶35} I therefore find that the Board waived the attorney-client privilege with
respect to all communications and attachments sent to and received from Bengals’
counsel and/or employees in the course of their negotiations.
       {¶36} On the basis of the evidence before the court, or lack thereof, regarding
identification of legal issues, confidentiality, and disclosure to third parties, I conclude
that the Board has not shown that the withheld communications fall squarely within the
common law attorney-client communication privilege,4
       Attorney Work Product
       {¶37} The Board separately asserts that the withheld material is excepted from
disclosure as common law attorney work product. The party seeking protection under
the work-product doctrine bears the burden of establishing that the doctrine applies. In
re Special Grand Jury Investigation, 2019-Ohio-4014, 145 N.E.3d 1206, ¶ 12 (10th
Dist.). The Supreme Court of Ohio has explained work product protection as follows:
               The work-product doctrine emanates from Hickman v. Taylor
       (1947), 329 U.S. 495, 511, 67 S. Ct. 385, 91 L. Ed. 451, in which the
       Supreme Court of the United States recognized that “[p]roper preparation
       of a client’s case demands that [the attorney] assemble information, sift
       what he considers to be the relevant from the irrelevant facts, prepare his
       legal theories and plan his strategy without undue and needless
       interference. * * * This work is reflected, of course, in interviews,
       statements, memoranda, correspondence, briefs, mental impressions,
       personal beliefs, and countless other tangible and intangible ways - aptly
       though roughly termed by the Circuit Court of Appeals in this case as the
       ‘Work product of the lawyer.’ Were such materials open to opposing
       counsel on mere demand, much of what is now put down in writing would
       remain unwritten. An attorney’s thoughts, heretofore inviolate, would not
       be his own. Inefficiency, unfairness and sharp practices would inevitably
       develop in the giving of legal advice and in the preparation of cases for
       trial. The effect on the legal profession would be demoralizing. And the
       interests of the clients and the cause of justice would be poorly served.”
               Addressing these concerns, the work-product doctrine provides a
       qualified privilege protecting the attorney’s mental processes in

       4   With the few exceptions noted in the table of permitted exemptions, below.
Case No. 2019-00789PQ                        -22-    REPORT AND RECOMMENDATION


        preparation of litigation, establishing “a zone of privacy in which lawyers
        can analyze and prepare their client’s case free from scrutiny or
        interference by an adversary.” However, as the Supreme Court of the
        United States has explained, “the doctrine is an intensely practical one,
        grounded in the realities of litigation in our adversary system,” and the
        privilege afforded by the work-product doctrine is not absolute.

Squire, Sanders & Dempsey, L.L.P. v. Givaudan Flavors Corp, 127 Ohio St. 3d 161,
2010-Ohio-4469, 937 N.E.2d 53, ¶ 54-55 (internal citations omitted). Thus, the two
elements of common law attorney work-product are: 1) the document must be a product
of the respondent’s attorney’s mental processes, and 2) have been made in anticipation
of litigation.
        {¶38} On review of the pleadings, affidavits, privilege log, correspondent list, and
materials submitted under seal, I find that a number of the communications involving
Board attorneys do not appear to have been drafted by or in consultation with Board
counsel so as to reflect the attorney’s mental processes. But more importantly, and
dispositive as to all the withheld records, nowhere in its pleadings, affidavits, privilege
log, or correspondent list does the Board assert that any of the records were created in
anticipation of litigation. To determine whether a document was prepared “in anticipation
of litigation,” the court must evaluate “whether the document was created because of a
party’s subjective anticipation of litigation, as contrasted with an ordinary business
purpose.” (Citation omitted.) In re Special Grand Jury Investigation at ¶ 13. In the few
instances where one Board attorney communicated legal advice it was transactional in
nature, not in anticipation of litigation.
        {¶39} Accordingly, I find that the Board has not met its burden to show that any of
the withheld records were subject to the common law attorney work product privilege.
        Ohio Uniform Trade Secrets Act
        {¶40} A public office’s own trade secret, in its possession, is a record the release
of which is prohibited by state or federal law. State ex rel. Luken v. Corp. for Findlay
Mkt. of Cincinnati, 135 Ohio St. 3d 416, 420, 2015-Ohio-1532, 988 N.E.2d 546, ¶ 17.
Case No. 2019-00789PQ                      -23-     REPORT AND RECOMMENDATION


See State ex rel. Perrea v. Cincinnati Pub. Sch., 123 Ohio St.3d. 410, 2009-Ohio-4762,
916 N.E.2d 1049, ¶ 19. An in camera inspection is usually necessary to determine the
merits of a trade secret claim. State ex rel. Besser v. Ohio State Univ., 87 Ohio St. 3d
535, 541-542, 721 N.E.2d 1044 (2000) (“Besser I”). The Ohio Uniform Trade Secrets
Act defines “trade secret” as:
       information, including the whole or any portion or phase of any scientific or
       technical information, design, process, procedure, formula, pattern,
       compilation, program, device, method, technique, or improvement, or any
       business information or plans, financial information, or listing of names,
       addresses, or telephone numbers, that satisfies both of the following:

       (1) It derives independent economic value, actual or potential, from not
       being generally known to, and not being readily ascertainable by proper
       means by, other persons who can obtain economic value from its
       disclosure or use.

       (2) It is the subject of efforts that are reasonable under the circumstances
       to maintain its secrecy.
R.C. 1333.61(D).
       {¶41} “An entity claiming trade secret status bears the burden to identify and
demonstrate that the material is included in categories of protected information under
the statute and additionally must take some active steps to maintain its secrecy.” Besser
II, 89 Ohio St. 3d 396, 400, 732 N.E.2d 373 (2000). To meet this burden, the entity must
provide more than conclusory statements in affidavits to show which, if any, information
is a “trade secret.” Id. at 400-404. Accord Harris v. Belvoir Energy, Inc., 8th Dist.
Cuyahoga No. 103460, 2017-Ohio-2851, ¶ 16; Arnos v. MedCorp, Inc., 6th Dist. Lucas
No. L-09-1248, 2010-Ohio-1883, ¶ 28. The following factors are used in trade secret
analysis:
       (1) The extent to which the information is known outside the business;
       (2) the extent to which it is known to those inside the business, i.e., by the
       employees; (3) the precautions taken by the holder of the trade secret to
       guard the secrecy of the information; (4) the savings effected and the
       value to the holder in having the information as against competitors;
Case No. 2019-00789PQ                      -24-     REPORT AND RECOMMENDATION


       (5) the amount of effort or money expended in obtaining and developing
       the information; and (6) the amount of time and expense it would take for
       others to acquire and duplicate the information.

Besser II at 399-400. In support of its burden in this case, the Board asserts that,
       [t]he trade secret information relates to a complicated lease negotiation
       and potential real property acquisition. The information is not known
       outside of the Board, except by those whom the Board is directly dealing
       with in this negotiation. Only those at the Board who are involved in the
       negotiation know about this information. And this dissemination to third
       parties does not invalidate the trade secret nature of the information, as
       the owner of the trade secret can determine with whom they want to share
       the trade secret information. State, ex rel. Allright Parking of Cleveland,
       Inc., v. Cleveland, 63 Ohio St. 3d 772, 775 (1992). The Board has taken
       great steps to guard the secrecy of this information, including withholding
       it from the Requester and the public at this time. The information, if made
       public, would cause price increases and competitive disadvantages and
       would result in a detrimental economic impact to the Board and Hamilton
       County ratepayers as a whole. The information was obtained through
       many months of negotiation and work and if disseminated widely would
       threaten that work. Finally, it is not clear that others could duplicate the
       work needed to obtain this information.

(Response at 10.) However, standing alone these are merely general, unquantified
assertions of the Besser factors.
       {¶42} To elicit further evidence, the special master ordered the Board to file the
unredacted communications under seal, and state with specificity what parts the Board
can show are trade secret. In its privilege log, the Board claims that the following pages
of the withheld records contain its own trade secrets: 132-133, 135-136, 138-139, 304-
311, 335-342, 347-360, 364-371, and 375-381. The affidavits of Board counsel (April 8,
2020 Friedmann Aff. at ¶ 18-23; Gabelman Aff. at ¶ 18-23) assert generally that the
records contain information that meets the trade secret factors, but provide no specifics
as to how. Neither do the affidavits of Board counsel establish expertise in the areas of
finance and financial models, which are the only categories of information referenced in
the privilege log as “trade secret.” I find that the Board provides no more than
Case No. 2019-00789PQ                      -25-     REPORT AND RECOMMENDATION


conclusory statements in affidavits to show which, if any, information is a “trade secret.”
Besser II at 400-404.
      Application of Besser Factors
      (1) The extent to which the information is known outside the business.
      {¶43} The Board asserts only that “[t]he information is not known outside of the
Board, except by those whom the Board is directly dealing with in this negotiation.”
(Response at 10.) The Cincinnati Bengals organization and their counsel clearly have
direct knowledge of the information contained in Withheld Records p. 304-311, 335-342,
347-360, 364-371, and 375-381. Further, so much of the information as was disclosed
to the public as part of the final agreement or was voted on by the Board in an open
meeting (Friedmann Aff. at ¶ 14, 26; Gabelman Aff. at ¶ 12, 24) is known outside the
office and unequivocally became public record at that time.
      (2) The extent to which it is known to those inside the business, i.e., by the
          employees.
      {¶44} The Board attests that “[o]nly those at the Board who are involved in the
negotiation know about this information.” (Response at 10.) The Board provides no
more specific evidence addressing access of other Board employees to the information.
However, the Enquirer does not challenge this representation. The court may therefore
accept the representation of the Board on this factor.
      (3) The precautions taken by the holder of the trade secret to guard the
          secrecy of the information.
      {¶45} While trade secret is not waived by inclusion in an application or proposal,
State ex rel. Seballos v. School Emp. Retirement Sys., 70 Ohio St. 3d 667, 671, 640
N.E.2d 829 (1994), neither does a negotiating process enable blanket assertion of trade
secret. “A business or possessor of a potential trade secret must take some active steps
to maintain its secrecy in order to enjoy presumptive trade secret status.” State ex rel.
Plain Dealer v. Ohio Dept. of Insurance, 80 Ohio St. 3d 513, 525, 687 N.E.2d 661
(1997). “[T]he holder of a trade secret is protected against disclosure or unauthorized
Case No. 2019-00789PQ                            -26-      REPORT AND RECOMMENDATION


use of the trade secrets by those to whom it has been confided on the condition that the
secret not be disclosed.” (Emphasis added.) R & R Plastics v. F.E. Myers Co., 92 Ohio
App.3d 789, 802, 637 N.E.2d 332 (6th Dist.1993). The Board took no discernable steps
to guard against disclosure of the withheld information by the Cincinnati Bengals
organization, and the Board does not point to any legal restriction on the Bengals
organization from disclosing any or all of the information they exchanged.5
       {¶46} Likewise, the Board alleges no specific efforts to ensure that its own
members, employees, or consultants maintain the secrecy of the information. “There is
no presumption that any particular idea imparted to or acquired by an employee is a
trade secret unless the possessor takes active steps to maintain its secrecy.” Hoffman-
La Roche Inc. v. Yoder, 950 F. Supp. 1348, 1360 (S.D.Ohio 1997), citing Water
Management, Inc. v. Stayanchi, 15 Ohio St. 3d 83, 85-86, 472 N.E.2d 715 (1984). An
entity claiming trade secret protections must demonstrate that it undertook reasonable
security measures to protect information known to employees. Hoffman-La Roche at
1361. Such efforts may include written or oral confidentiality agreements, facial marking
indicating confidentiality, internal or external controls on physical access to information,
and policies for retrieval or collection of disseminated documents. Id. at 1361-1364.
There is no evidence that the Board undertook such efforts in this matter.
       {¶47} Further, a party claiming trade secret protection must take reasonable
steps to prevent disclosure by other parties with access to the information. See Jedson
Eng., Inc. v. Spirit Constr. Servs., 720 F. Supp. 2d 904, 922 (S.D.Ohio 2010)
(subcontractor was not entitled to trade secret protection for drawings given to a general
contractor where there was no evidence the subcontractor took active steps to maintain
the secrecy of its drawings vis-à-vis third parties); R.C. Olmstead, Inc. v. CU Interface,
LLC, 606 F.3d 262, 273-74 (6th Cir.2010) (software developer did nothing to prevent


       5
          In any case, “an agreement of confidentiality, standing alone, cannot support a trade secret
claim.” State ex rel. Plain Dealer v. Ohio Dept. of Ins., 80 Ohio St. 3d 513, 527, 687 N.E.2d 661 (1997).
Case No. 2019-00789PQ                      -27-     REPORT AND RECOMMENDATION


customers from allowing third parties to view its software interface); In re Alternative
Energy Rider Contained in the Tariffs of Ohio Edison Co., 153 Ohio St. 3d 289, 2018-
Ohio-229, 106 N.E.3d 1, ¶ 40-43 (utility company took reasonable steps to maintain
secrecy of supplier and bid information where it entered into protective agreements with
suppliers and other parties with access to the information). “[A]n owner’s disclosure to
potential or actual customers, absent a confidential agreement or understanding, will
destroy any protection of that information as a trade secret.” R & R Plastics v. F.E.
Myers Co., 92 Ohio App. 3d 789, 802, 637 N.E.2d 332 (6th Dist.1993). In this case, the
Board provides no evidence that the entity with which it was negotiating agreements, or
its public relations consultant Ms. Sesler, agreed or understood that the information now
claimed as trade secret was to remain confidential.
       {¶48} The Board’s bare assertion that it took unspecified “great steps to guard
the secrecy of this information, including withholding it from the Requester and the
public at this time” (Response at 10), is a conclusory statement with insufficient
evidentiary value. Under the circumstances, I find the Board has not shown that it has
taken any identified precautions to maintain secrecy of the information.
       (4) The savings effected and the value to the holder in having the
           information as against competitors.

       {¶49} In In re Emily Opilo and the Morning Call v. Penn. Dept. of Comm. and
Econ. Dev., No. AP 2018-0145, 2018 PA O.O.R.D. LEXIS 432, *20-26, a state office
released part of its Amazon HQ2 proposal but asserted trade secret for the “incentive
proposal” portion. Id. at *20-23. The office claimed that disclosure would harm agency
“economic development initiatives to draw business to the Commonwealth by forcing
them to negotiate in public.” Id at *23. In rejecting the claim, the Pennsylvania Office of
Open Records found the assertions of harm speculative and conclusory, and that
“[m]ost importantly, the Department does not adequately address how other persons
can obtain economic value from the Incentive Proposal’s disclosure.” (Emphasis sic.) Id.
Case No. 2019-00789PQ                       -28-     REPORT AND RECOMMENDATION


The Board here likewise fails to address how other persons would gain an economic
benefit from disclosure of the information it claims to be trade secret.
       {¶50} In general, records that detail strategy, planning, bids and negotiations do
not automatically qualify as trade secrets. State ex rel. Plain Dealer v. Ohio Dept. of
Insurance, 80 Ohio St. 3d 513, 526, 687 N.E.2d 661 (1997). The Board makes no effort
to quantify any savings effected, or the value to the Board in having the information as
against future competitors. It attests only that
       [t]he information, if made public, would cause price increases and
       competitive disadvantages and would result in a detrimental economic
       impact to the Board and Hamilton County ratepayers as a whole. The
       information was obtained through many months of negotiation and work
       and if disseminated widely would threaten that work.

(Id.) With respect to financial models, the Supreme Court found in Besser II, 89 Ohio
St.3d 396, 732 N.E.2d 373 (2000) that OSU’s business plan, staffing contract, profit/loss
analysis, acquisition goal summaries, working assumptions for operations, notes and
research on comparable hospitals, draft asset purchase agreement, and pro forma for
acquisition of a hospital were not proven to be trade secret. Id. at 399-406. The Court
rejected OSU’s argument that if it entered into future negotiations similar to the failed
transaction, opposing parties could use these bid details “to determine OSU’s valuation
process, negotiating style, and internal processes for making and receiving offers, and
that competitors can use this information even now to attack, undermine, and
circumvent OSU’s business strategies,” finding that OSU had provided no factual
evidence to support its conclusory statements and arguments. Id. at 401-402.
       {¶51} Likewise, the Board provides no evidence to show that the financial
information it used in this negotiation will have any value in future negotiations. The
Board cannot affirm that a future administration will offer identical terms to a different
partner, even in the unlikely event that market conditions remain static. See In re
Alternative Energy Rider Contained in the Tariffs of Ohio Edison Co., 153 Ohio St.3d
Case No. 2019-00789PQ                     -29-     REPORT AND RECOMMENDATION


289, 2018-Ohio-229, 106 N.E.3d 1, ¶ 34, 36 (considering changes in market conditions
when evaluating the continuing economic value of information). The Board has provided
no factual evidence that its financial information relevant to this negotiation was so
unique, compelling, or otherwise valuable that competitors would gain a cognizable
economic benefit from their disclosure in the immediate future. At the same time, these
negotiations were crafted for an ephemeral situation that the Board does not show will
recur. See Plain Dealer, supra. The circumstances of future property negotiations will be
different, and the Board has not shown that keeping this particular financial information
a secret will benefit the Board at a later date. Besser II at 401-403. See Buduson v.
Cleveland, Ct. of Cl. No. 2018-00300PQ, 2019-Ohio-963, ¶ 31-32. Instead of providing
clear explanation and evidence, the Board does no more than aver vaguely that if it isn’t
allowed to keep this correspondence secret, “bad things” will happen.
      {¶52} Further, the deal the Board was negotiating has apparently concluded.
(Reply at 5, Exh. 2.) Information specific to a completed process generally does not
retain independent economic value under the Ohio Uniform Trade Secrets Act, unless
the entity claiming trade secret offers specific evidence that the information would still
be beneficial to competitors. See Besser II at 403; Plain Dealer, supra; In re Alternative
Energy Rider at ¶ 36. The Board has made no such showing.
      {¶53} Therefore, the Board fails to demonstrate that the financial information in
these communications has any significant or persisting value as against the Board’s
competitors in future transactions.
      (5) The amount of effort or money expended in obtaining and developing
          the information.
      {¶54} The Board makes no effort to quantify the “amount of effort or money
expended in obtaining and developing the information” involved here. The Board states
only that “[t]he information was obtained through many months of negotiation and work
and if disseminated widely would threaten that work.” (Response at 10.) This statement
Case No. 2019-00789PQ                        -30-      REPORT AND RECOMMENDATION


is unquantified, vague, and conclusory. I find the Board has not shown that it expended
a significant amount of money or effort in developing the information at issue.
       (6) The amount of time and expense it would take for others to acquire and
           duplicate the information.
       {¶55} The mere fact that obtaining information may take some effort does not
make the information a trade secret. Brakefire, Inc. v. Oberveck, 144 Ohio Misc. 2d 35,
2007-Ohio-6464, 878 N.E.2d 84, ¶ 33 (C.P.) The Board makes only the ambiguous
statement that “it is not clear that others could duplicate the work needed to obtain this
information.” (Emphasis added.) (Response at 10.) It makes no attempt to quantify this
assertion. Again, both the Board and future negotiating partners will rely on different,
updated information for future purchases. I find that the Board fails to adequately
demonstrate “the amount of time and expense it would take for others to acquire and
duplicate the information” that it lists as trade secret.
       The Besser Factors Do Not Support a Finding of Trade Secret

       {¶56} The Board relies on general and conclusory statements regarding the
economic value of keeping the bid information secret from the public rather than factual
evidence or expert testimony in support. The Board submitted no evidence of how often
it has been or reasonably expects to be presented with circumstances analogous to the
negotiation here, and there is no reason to believe that the conditions of future property
lease or acquisition would be identical. Review in camera fails to demonstrate that
future “competitors” would accomplish any significant savings of time or expense by
knowing the particular financial models and other information communicated under the
particular circumstances of this negotiation. Respondent has provided no persuasive
evidence of how any of the information “derives independent economic value, actual or
potential, from not being generally known.” There is no credible evidence that the
information withheld would benefit the Board in future transactions.
Case No. 2019-00789PQ                      -31-     REPORT AND RECOMMENDATION


       {¶57} The Board satisfies neither of the two mandatory requirements for trade
secret protection under the Ohio Uniform Trade Secrets Act: 1) by failing to identify
efforts to prevent disclosure by other parties, the Board fails to show that it took efforts
reasonable under the circumstances to maintain the secrecy of the information; (R.C.
1333.61(D)(2)) and, 2) by producing no evidence of the continuing value of the financial
and other information, the Board fails to show that the information derives independent
economic value (R.C. 1333.61(D)(1)). Thus, the information is not trade secret, and is
not exempt from disclosure under R.C. 149.43. Considering the evidence in light of the
Besser factors, I find that the Board has not met its burden to prove that any of the
claimed information fits squarely within the trade secret exception.
       Records Containing Exemptions Must Be Redacted in a Manner That
       Discloses Non-Exempt Contents

       {¶58} In its January 27, 2020 privilege log, the Board claims that every line of
substantive text in the withheld records is privileged (compare January 27, 2020
Privilege Log, column titled Privileged Material Location, with the sealed records), rather
than conceding that documents can be redacted to obscure only privileged portions.
The Board asserts that any communication between an attorney and their client can be
withheld in its entirety, and need not be redacted at all. (Response at 6.) This assertion
is contrary to statutory and case law.
       {¶59} The Public Records Act provides that only the information within a record
that is exempt may be withheld:
       If a public record contains information that is exempt from the duty to
       permit public inspection or to copy the public record, the public office or
       the person responsible for the public record shall make available all of the
       information within the public record that is not exempt.
R.C. 149.43(B)(1). Where specific information in a questionnaire, form or other record is
exempt, only the protected information may be redacted. See Cuyahoga Cty. Bd. of
Health v. Lipson O’Shea Legal Group, 2013-Ohio-5736, 6 N.E.3d 631, ¶ 5, 29-31 (8th
Case No. 2019-00789PQ                              -32-      REPORT AND RECOMMENDATION


Dist.), affirmed by Cuyahoga Cty. Bd. of Health v. Lipson O’Shea Legal Group, 145
Ohio St. 3d 446, 2016-Ohio-556, 50 N.E.3d 499, ¶ 4, 12; State ex rel. Beacon Journal
Publ. Co. v. Bond, 98 Ohio St. 3d 146, 2002-Ohio-7117, 781 N.E.2d 180, ¶ 13. When
asserting attorney-client privilege, a public office must redact only the exempt portions
of the record, and make available all of the information within the public record that is
not exempt.6 State ex rel. Anderson v. Vermilion, 134 Ohio St. 3d 120, 2012-Ohio-5320,
980 N.E.2d 975, ¶ 19 (affirming the “explicit duty” to do so in R.C. 149.43(B)(1)).
Portions of an attorney communication that are nonexempt, such as the general title of
the matter being handled, underlying facts of the case, dates of service, financial
arrangements, and the like must be disclosed. Id. at ¶ 15; Plogger v. Myers, 2017-Ohio-
8229, 100 N.E.3d 104, ¶ 9 (8th Dist.). The Supreme Court has consistently required an
in camera inspection of records before determining whether they are excepted from
disclosure, and “[i]f the court finds that these records contain excepted information, this
information must be redacted and any remaining information must be released.”
(Emphasis added.) State ex rel. Lanham v. DeWine, 135 Ohio St. 3d 191, 2013-Ohio-
199, 985 N.E.2d 467, ¶ 22 (attorney-client privilege), citing State ex rel. Natl.
Broadcasting Co. v. Cleveland, 38 Ohio St. 3d 79, 526 N.E.2d 786 (1988), paragraph
four of the syllabus. Thus, the Board should be ordered consistent with the directions in
the table below to disclose all non-privileged portions of the withheld records.
        Non-Records
        “Records” are defined in R.C. 149.011(G) as including:
        any document, device, or item, regardless of physical form or
        characteristic, * * * created or received by or coming under the
        jurisdiction of any public office of the state or its political subdivisions,
        which serves to document the organization, functions, policies,
        decisions, procedures, operations, or other activities of the office.


        6 Unless the exempt portion is “inextricably intertwined” with the remaining exempt material.
Although this exception to the rule is not alleged by the Board, see Narciso v. Powell Police Dept., Ct. of
Cl. No. 2018-01195PQ, 2018-Ohio-4590, ¶ 8-13 for discussion of redaction vs. “inextricably intertwined.”
Case No. 2019-00789PQ                                       -33-          REPORT AND RECOMMENDATION


The definition of “record” does not include every piece of paper on which a public
officer writes something, or every document received by a public office. State ex rel.
Cincinnati Enquirer v. Ronan, 127 Ohio St. 3d 236, 2010-Ohio-5680, 938 N.E.2d 347,
¶ 13. With regard to personal information contained in a public record,
        disclosure of information about private citizens is not required when
        such information “‘reveals little or nothing about an agency’s own
        conduct’” and “would do nothing to further the purposes of the Act.” 88
Ohio St. 3d at 368 and 369, 725 N.E.2d 1144, quoting United States
        Dept. of Justice v. Reporters Commt. for Freedom of the Press (1989),
        489 U.S. 749, 780, 109 S. Ct. 1468, 103 L. Ed. 2d 774.
State ex rel. Beacon Journal Publishing Co. v. Bond, 98 Ohio St. 3d 146, 2002-Ohio-
7117, 781 N.E.2d 180, ¶ 9-13. For example, employee home addresses that do not
serve to document the functions, policies, decisions, procedures, operations, or other
activities of the office are not a “record” of the office. State ex rel. Dispatch Printing Co.
v. Johnson, 106 Ohio St. 3d 160, 2005-Ohio-4384, 833 N.E.2d 274, ¶ 20-41.
        {¶60} The Board argues that the personal email address of counsel is a non-
record. (Friedmann Aff. at ¶ 9-10.) The Enquirer does not dispute this assertion, and
there is no evidence that counsel’s personal email address was used for other than
administrative convenience. See Dispatch at ¶ 25-26. I find that counsel’s personal
email address may be redacted from the withheld records.


        Permitted Exemptions in The Withheld Records
        {¶61} The Board did not meet its burden to establish that any withheld record
contained attorney work product, and the table therefore makes no reference to that
exemption.


Bates   Description of         Parties on Email           Attorney-Client Privilege        Trade Secret   Non-Record
No.     Document               correspondence
1-2     Email re wording       Thomas Gabelman,           No: 1) No showing that           No
        of talking points re   Anne Sesler, Jeff          wordsmithing of publicity
        lease amendment        Aluotto, Theresa Giglio,   talking points regarding lease
                               Roger Friedmann            amendments is related to legal
Case No. 2019-00789PQ                                   -34-         REPORT AND RECOMMENDATION


                                                      advice. 2) Ms. Sesler negates
                                                      confidentiality as an
                                                      unnecessary third-party public-
                                                      relations consultant.
3-4     Poster with key     Jeff Aluotto, Thomas      No: 1) No showing that draft       No
        talking points re   Gabelman, Roger           publicity talking points
        lease amendment     Friedman, Anne Sesler,    regarding lease amendments
                            Theresa Giglio            are related to legal advice. 2)
                                                      Ms. Sesler negates
                                                      confidentiality as an
                                                      unnecessary third-party public-
                                                      relations consultant.
5-7     Email circulating   Thomas Gabelman,          No: 1) cover emails circulating    No
        proposed joint      Todd Portune, Denise      and inviting comment on a
        press statement     Driehaus, Chris Monzel,   draft joint press statement with
        reflecting          Jeff Aluotto, Rodger      Bengals organization are not
        additional input    Friedmann, Anne Sesler,   privileged communications. 2)
        from Bengals        Patrick Woodside          no evidence provided that
                                                      content is related to Board
                                                      legal advice. 3) Ms. Sesler
                                                      negates confidentiality as an
                                                      unnecessary third party public
                                                      relations consultant.
8-9     Attachment-                                   No: 1) a draft joint press         No
        Proposed Joint                                statement with Bengals
        press statement                               organization is not a privileged
        reflecting input                              communication. 2) no evidence
        from Bengals                                  provided that content is related
                                                      to Board legal advice. 3) Ms.
                                                      Sesler negates confidentiality
                                                      as an unnecessary third party
                                                      to emails to which the draft is
                                                      attached.



10-11   Email circulating   Thomas Gabelman,          No: 1) cover emails circulating    No
        proposed joint      Todd Portune, Denise      and inviting comment on a
        press statement     Driehaus, Chris Monzel,   draft joint press statement with
        reflecting          Jeff Aluotto, Rodger      Bengals organization are not
        additional input    Friedmann, Anne Sesler,   privileged communications. 2)
        from Bengals        Patrick Woodside          no evidence provided that
                                                      content is related to Board
                                                      legal advice. 3) Ms. Sesler
                                                      negates confidentiality as an
                                                      unnecessary third party public
                                                      relations consultant.
12-13   Proposed Joint                                No: 1) a draft joint press         No
        press statement                               statement with Bengals
        reflecting input                              organization is not a privileged
        from Bengals                                  communication. 2) no evidence
                                                      provided that content is related
                                                      to Board legal advice. 3) Ms.
                                                      Sesler negates confidentiality
                                                      as an unnecessary third party
                                                      to emails to which the draft is
                                                      attached.
14-15   Email circulating   Thomas Gabelman,          No: 1) cover emails circulating    No
        proposed joint      Todd Portune, Denise      and inviting comment on a
        press statement     Driehaus, Chris Monzel,   draft joint press statement with
Case No. 2019-00789PQ                                     -35-         REPORT AND RECOMMENDATION


        reflecting            Jeff Aluotto, Rodger      Bengals organization are not
        additional input      Friedmann, Anne Sesler,   privileged communications. 2)
        from Bengals          Patrick Woodside          no evidence provided that
                                                        content is related to Board
                                                        legal advice. 3) Ms. Sesler
                                                        negates confidentiality as an
                                                        unnecessary third party public
                                                        relations consultant.
16-19   Proposed Joint                                  No: 1) drafts of joint press       No
        press statement                                 statement with Bengals
        reflecting input                                organization are not privileged
        from Bengals                                    communications. 2) no
                                                        evidence provided that content
                                                        is related to Board legal
                                                        advice. 3) Ms. Sesler negates
                                                        confidentiality as an
                                                        unnecessary third party to
                                                        emails to which the drafts are
                                                        attached.
20-22   Forwarded                                       No: 1) first cover email           No              Yes:
        message from                                    (circulating attached email) is                    Personal
        Rodger                                          not privileged. 2) remaining                       email address
        Friedmann,                                      emails between Board counsel                       of atty.
        communications                                  and Bengals counsel and staff                      Friedmann is
        between counsel                                 regarding draft joint press                        non-record
        for the Bengals                                 statement are not privileged                       that may be
        and counsel for                                 and cannot be made so by                           redacted
        Hamilton County                                 communicating them between
                                                        Board and its counsel. 3) no
                                                        evidence provided that content
                                                        is related to Board legal
                                                        advice.
23-24   Attachment from                                 No: 1) a draft joint press         No
        forwarded                                       statement with Bengals
        message                                         organization is not a privileged
                                                        communication. 2) no evidence
                                                        provided that content is related
                                                        to Board legal advice. 3)
                                                        Content that is not privileged
                                                        cannot be made so by
                                                        communicating it between
                                                        attorney and client.
25-26   Email circulating     Thomas Gabelman,          No: 1) Cover emails                No
        proposed outline      Todd Portune, Denise      circulating and inviting
        and memorandum        Driehaus, Chris Monzel,   comment on attachments are
        of understanding      Jeff Aluotto, Rodger      not privileged communications.
        for the terms of an   Friedmann, Margaret
        agreement             Grossman
        between the
        Bengals and
        Hamilton county
27-30   Draft outline of                                No: 1) draft structural terms of   No: 1) No
        proposed public-                                partnership is not privileged      evidence
        private partnership                             communication. 2) no evidence      provided that
        structure attached                              provided that content is related   any content
        to p. 25-26 email                               to Board legal advice. 3) draft    derives
                                                        simply reflects negotiation        independent
                                                        position.                          economic
                                                                                           value from
                                                                                           not being
                                                                                           generally
Case No. 2019-00789PQ                                  -36-          REPORT AND RECOMMENDATION


                                                                                        known. 2)
                                                                                        Any benefit of
                                                                                        confidentiality
                                                                                        expired when
                                                                                        negotiations
                                                                                        concluded in
                                                                                        final
                                                                                        agreement.
31-32   Draft MOU                                    No: 1) draft structural terms of   No: 1) No
        attached to p. 25-                           partnership is not privileged      evidence
        26 email                                     communication. 2) no evidence      provided that
                                                     provided that content is related   any content
                                                     to Board legal advice. 3) draft    derives
                                                     simply reflects negotiation        independent
                                                     position.                          economic
                                                                                        value from
                                                                                        not being
                                                                                        generally
                                                                                        known. 2)
                                                                                        Any benefit of
                                                                                        confidentiality
                                                                                        expired when
                                                                                        negotiations
                                                                                        concluded in
                                                                                        final
                                                                                        agreement.
33-34   Attorney seeking     Thomas Gabelman,        No: 1) cover email circulating     No
        input from county    Anne Sesler, Jeff       and inviting comment on a
        consultant about     Aluotto, Rodger         draft joint press statement with
        an announcement      Friedman                Bengals organization is not
                                                     privileged communication. 2)
                                                     no evidence provided that
                                                     content is related to Board
                                                     legal advice. 3) Ms. Sesler
                                                     negates confidentiality as an
                                                     unnecessary third party public
                                                     relations consultant.
35-36   Attachment to p.                             No: 1) a draft joint press         No: 1) No
        33-34 email                                  statement with Bengals             evidence
                                                     organization is not a privileged   provided that
                                                     communication. 2) no evidence      any content
                                                     provided that content is related   derives
                                                     to Board legal advice. 3) Ms.      independent
                                                     Sesler negates confidentiality     economic
                                                     as an unnecessary third party      value from
                                                     to emails to which the draft is    not being
                                                     attached.                          generally
                                                                                        known. 2)
                                                                                        Any benefit of
                                                                                        confidentiality
                                                                                        expired when
                                                                                        negotiations
                                                                                        concluded in
                                                                                        final
                                                                                        agreement.
37-38   Email in re: an      Thomas Gabelman, Jeff   No: 1) cover email circulating     No
        announcement         Aluotto, Rodger         and inviting comment on a
                             Friedmann               draft joint press statement with
                                                     Bengals organization is not
                                                     privileged communication. 2)
                                                     no evidence provided that
Case No. 2019-00789PQ                                    -37-         REPORT AND RECOMMENDATION


                                                       content is related to Board
                                                       legal advice.
39-40   Attachment to p.                               No: 1) a draft joint press         No: 1) No
        37-38 email                                    statement with Bengals             evidence
                                                       organization is not a privileged   provided that
                                                       communication. 2) no evidence      any content
                                                       provided that content is related   derives
                                                       to Board legal advice.             independent
                                                                                          economic
                                                                                          value from
                                                                                          not being
                                                                                          generally
                                                                                          known. 2)
                                                                                          Any benefit of
                                                                                          confidentiality
                                                                                          expired when
                                                                                          negotiations
                                                                                          concluded in
                                                                                          final
                                                                                          agreement.
41-42   Email circulating a   Thomas Gabelman, Jeff    No: 1) Cover emails                No
        draft negotiation     Aluotto, Rodger          circulating and inviting
        matrix                Friedmann, Patrick       comment on attachments are
                              Woodside                 not privileged communications.
43-50   Attachment to p.                               No: 1) draft structural terms of   No: 1) No
        41-42 email. "Draft                            partnership is not privileged      evidence
        document                                       communication. 2) no evidence      provided that
        describing the                                 provided that content is related   any content
        negotiation                                    to Board legal advice.             derives
        between Hamilton                                                                  independent
        County and                                                                        economic
        Bengals"                                                                          value from
                                                                                          not being
                                                                                          generally
                                                                                          known. 2)
                                                                                          Any benefit of
                                                                                          confidentiality
                                                                                          expired when
                                                                                          negotiations
                                                                                          concluded in
                                                                                          final
                                                                                          agreement.
51      Email circulating a   Thomas Gabelman,         No: 1) Cover email circulating     No
        draft                 Rodger Friedmann,        and inviting comment on
        Memorandum of         Patrick Woodside, Jeff   attachment is not privileged
        Understanding         Aluotto                  communication.
52-53   Attachment to p.      Draft MOU                No: 1) draft structural terms of   No: 1) No
        51 email                                       partnership is not privileged      evidence
                                                       communication. 2) no evidence      provided that
                                                       provided that content is related   any content
                                                       to Board legal advice. 3) draft    derives
                                                       simply reflects negotiation        independent
                                                       position.                          economic
                                                                                          value from
                                                                                          not being
                                                                                          generally
                                                                                          known. 2)
                                                                                          Any benefit of
                                                                                          confidentiality
                                                                                          expired when
                                                                                          negotiations
Case No. 2019-00789PQ                                       -38-         REPORT AND RECOMMENDATION


                                                                                             concluded in
                                                                                             final
                                                                                             agreement.
54-58   Attachment to p.      Draft outline of proposed   No: 1) draft structural terms of   No: 1) No
        51 email              public-private              partnership is not privileged      evidence
                              partnership structure       communication. 2) no evidence      provided that
                                                          provided that content is related   any content
                                                          to Board legal advice. 3) draft    derives
                                                          simply reflects negotiation        independent
                                                          position.                          economic
                                                                                             value from
                                                                                             not being
                                                                                             generally
                                                                                             known. 2)
                                                                                             Any benefit of
                                                                                             confidentiality
                                                                                             expired when
                                                                                             negotiations
                                                                                             concluded in
                                                                                             final
                                                                                             agreement.
59-60   Circulating talking   Thomas Gabelman, Jeff       No: 1) cover email circulating     No
        point in re County    Aluotto, Rodger             and inviting comment on a
        Bengals               Friedmann                   draft joint press statement with
        Announcement                                      Bengals organization is not
                                                          privileged communication. 2)
                                                          no evidence provided that
                                                          content is related to Board
                                                          legal advice.
61-62   Attachment to p.                                  No: 1) a draft joint press         No
        59-60 email                                       statement with Bengals
                                                          organization is not a privileged
                                                          communication. 2) no evidence
                                                          provided that content is related
                                                          to Board legal advice.
63-64   Circulating draft     Thomas Gabelman, Jeff       No: 1) Cover email circulating     No
        negotiation matrix    Aluotto, Rodger             attachment is not privileged
                              Friedmann, Patrick          communication.
                              Woodside
65-72   Attachment to p.                                  No: 1) draft structural terms of   No: 1) No
        63-64 email                                       partnership is not privileged      evidence
                                                          communication. 2) no evidence      provided that
                                                          provided that content is related   any content
                                                          to Board legal advice.             derives
                                                                                             independent
                                                                                             economic
                                                                                             value from
                                                                                             not being
                                                                                             generally
                                                                                             known. 2)
                                                                                             Any benefit of
                                                                                             confidentiality
                                                                                             expired when
                                                                                             negotiations
                                                                                             concluded in
                                                                                             final
                                                                                             agreement.
73-74   Circulating draft     Thomas Gabelman, Jeff       No: 1) Cover email circulating     No
        outline               Aluotto, Rodger             attachment is not privileged
                              Friedmann, Patrick          communication.
                              Woodside
Case No. 2019-00789PQ                                  -39-         REPORT AND RECOMMENDATION


75-82   Attachment to p.                             No: 1) draft structural terms of   No: 1) No
        73-74 email                                  partnership is not privileged      evidence
                                                     communication. 2) no evidence      provided that
                                                     provided that content is related   any content
                                                     to Board legal advice.             derives
                                                                                        independent
                                                                                        economic
                                                                                        value from
                                                                                        not being
                                                                                        generally
                                                                                        known. 2)
                                                                                        Any benefit of
                                                                                        confidentiality
                                                                                        expired when
                                                                                        negotiations
                                                                                        concluded in
                                                                                        final
                                                                                        agreement.
83      Negotiation points   Jeff Aluotto, Roger     No: 1) Discussion of purely        No: 1) No
        discussion with      Friedmann, and Thomas   business terms is not              evidence
        counsel in           Gabelman                privileged communication. 2)       provided that
        11/12/18 email                               no evidence provided that          any content
                                                     content is related to Board        derives
                                                     legal advice.                      independent
                                                                                        economic
                                                                                        value from
                                                                                        not being
                                                                                        generally
                                                                                        known. 2)
                                                                                        Any benefit of
                                                                                        confidentiality
                                                                                        expired when
                                                                                        negotiations
                                                                                        concluded in
                                                                                        final
                                                                                        agreement.
83-86   Forwarded                                    No: 1) email and attached          No: 1) No
        message from                                 draft between Board counsel        evidence
        Bengals counsel                              and third-party Bengals            provided that
                                                     counsel and staff regarding        any content
                                                     budget is not privileged and       derives
                                                     cannot be made so by               independent
                                                     communicating it between           economic
                                                     Board and its counsel.             value from
                                                                                        not being
                                                                                        generally
                                                                                        known. 2)
                                                                                        Any benefit of
                                                                                        confidentiality
                                                                                        expired when
                                                                                        negotiations
                                                                                        concluded in
                                                                                        final
                                                                                        agreement.
87      Forwarding draft     Jeff Aluotto, Roger     No: 1) Discussion of purely        No
        document to other    Friedmann, and Joe      business terms is not
        county employees     Feldkamp                privileged communication. 2)
                                                     no evidence provided that
                                                     content is related to Board
                                                     legal advice.
87-88   Forwarded                                    No: 1) email and attached          No
Case No. 2019-00789PQ                                   -40-         REPORT AND RECOMMENDATION


         message from                                 draft between Board counsel
         Bengals counsel                              and third-party Bengals
                                                      counsel and staff regarding
                                                      lease is not privileged and
                                                      cannot be made so by
                                                      communicating it between
                                                      Board and its counsel.
89-96    Document                                     No: 1) draft structural terms of   No: 1) No
         attached to                                  partnership is not privileged      evidence
         forwarded                                    communication. 2) no evidence      provided that
         message                                      provided that content is related   any content
                                                      to Board legal advice.             derives
                                                                                         independent
                                                                                         economic
                                                                                         value from
                                                                                         not being
                                                                                         generally
                                                                                         known. 2)
                                                                                         Any benefit of
                                                                                         confidentiality
                                                                                         expired when
                                                                                         negotiations
                                                                                         concluded in
                                                                                         final
                                                                                         agreement.
97-98    Forwarding draft     Thomas Gabelman, Jeff   No: 1) Cover email circulating     No
         outline for review   Aluotto, Rodger         attachment is not privileged
         by clients           Friedmann, Patrick      communication.
                              Woodside
99-106   Attachment to p.                             No: 1) draft structural terms of   No: 1) No
         97-98 email                                  partnership is not privileged      evidence
                                                      communication. 2) no evidence      provided that
                                                      provided that content is related   any content
                                                      to Board legal advice.             derives
                                                                                         independent
                                                                                         economic
                                                                                         value from
                                                                                         not being
                                                                                         generally
                                                                                         known. 2)
                                                                                         Any benefit of
                                                                                         confidentiality
                                                                                         expired when
                                                                                         negotiations
                                                                                         concluded in
                                                                                         final
                                                                                         agreement.
107      Forwarding draft     Thomas Gabelman, Jeff   No: 1) Cover email circulating     No
         outline for review   Aluotto, Rodger         attachment is not privileged
         by clients           Friedmann, Patrick      communication.
                              Woodside
108-     Attachment to p.                             No: 1) draft structural terms of   No: 1) No
115      107 email                                    partnership is not privileged      evidence
                                                      communication. 2) no evidence      provided that
                                                      provided that content is related   any content
                                                      to Board legal advice.             derives
                                                                                         independent
                                                                                         economic
                                                                                         value from
                                                                                         not being
                                                                                         generally
Case No. 2019-00789PQ                                 -41-         REPORT AND RECOMMENDATION


                                                                                       known. 2)
                                                                                       Any benefit of
                                                                                       confidentiality
                                                                                       expired when
                                                                                       negotiations
                                                                                       concluded in
                                                                                       final
                                                                                       agreement.
116    Discussing           Thomas Gabelman, Jeff   No: 1) Discussion of purely        No
       negotiation points   Aluotto, Rodger         business terms is not
                            Friedmann, Patrick      privileged communication. 2)
                            Woodside                no evidence provided that
                                                    content is related to Board
                                                    legal advice.
116-   Forwarded                                    No: 1) email and attached          No
118    messages from                                draft between Board counsel
       Bengals counsel                              and third-party Bengals
       and between                                  counsel and staff regarding
       counsel for                                  lease is not privileged and
       Hamilton County                              cannot be made so by
       and counsel for                              communicating it between
       the Bengals                                  Board and its counsel.
119-   Attachment to p.                             No: 1) draft structural terms of   No: 1) No
125    116-118 emails                               partnership is not privileged      evidence
                                                    communication. 2) no evidence      provided that
                                                    provided that content is related   any content
                                                    to Board legal advice. 3)          derives
                                                    attachment to email involving      independent
                                                    Bengals counsel and staff is       economic
                                                    not privileged and cannot be       value from
                                                    made so by communicating it        not being
                                                    between Board and its              generally
                                                    counsel.                           known. 2)
                                                                                       Any benefit of
                                                                                       confidentiality
                                                                                       expired when
                                                                                       negotiations
                                                                                       concluded in
                                                                                       final
                                                                                       agreement.
126    Message              Denise Driehaus, Jeff   No: 1) This is not a               No
       forwarding a         Aluotto                 communication between
       message from                                 attorney and client, there is no
       another Hamilton                             attorney in this communication.
       county employee                              2) no evidence provided that
                                                    content is related to Board
                                                    legal advice.
126    Forwarded                                    No: 1) This is not a               No
       message between                              communication between
       two Hamilton                                 attorney and client, there is no
       County Employees                             attorney in this communication.
                                                    2) no evidence provided that
                                                    content is related to Board
                                                    legal advice.
126-   Forwarded                                    No: 1) Discussion between          No: 1) No
129    message between                              Board member and county            evidence
       Hamilton County                              employee of purely business        provided that
       employees and                                terms is not privileged            any content
       counsel in re:                               communication. 2) no evidence      derives
       drafting                                     provided that content is related   independent
       documents                                    to Board legal advice. 3)          economic
Case No. 2019-00789PQ                                  -42-          REPORT AND RECOMMENDATION


                                                     counsel is only cc:d.              value from
                                                                                        not being
                                                                                        generally
                                                                                        known. 2)
                                                                                        Any benefit of
                                                                                        confidentiality
                                                                                        expired when
                                                                                        negotiations
                                                                                        concluded in
                                                                                        final
                                                                                        agreement.
129-   Forwarded                                     No: 1) Cover email circulating     No
130    message between                               attachment is not privileged
       Hamilton County                               communication. 2) Notice
       employees and                                 regarding meeting is not
       counsel in re:                                privileged communication.
       drafting
       documents
131    Email asking          Jeff Aluotto, Thomas    No: 1) Request to forward
       attorney to forward   Gabelman                email is not privileged
       another email to a                            communication. 2) no evidence
       Hamilton county                               provided that content is related
       employee                                      to Board legal advice.
131-   Email about           Thomas Gabelman, Jeff   No: 1) Discussion of purely        No: 1) No
132    financial aspects     Aluotto                 business terms is not              evidence
       of the deal                                   privileged communication. 2)       provided that
                                                     no evidence provided that          any content
                                                     content is related to Board        derives
                                                     legal advice.                      independent
                                                                                        economic
                                                                                        value from
                                                                                        not being
                                                                                        generally
                                                                                        known. 2)
                                                                                        Any benefit of
                                                                                        confidentiality
                                                                                        expired when
                                                                                        negotiations
                                                                                        concluded in
                                                                                        final
                                                                                        agreement.
132-   Email between                                 No: 1) Discussion of purely        No: 1) No
133    Hamilton County                               business terms is not              evidence
       Attorneys                                     privileged communication. 2)       provided that
                                                     no evidence provided that          any content
                                                     content is related to Board        derives
                                                     legal advice.                      independent
                                                                                        economic
                                                                                        value from
                                                                                        not being
                                                                                        generally
                                                                                        known. 2)
                                                                                        Any benefit of
                                                                                        confidentiality
                                                                                        expired when
                                                                                        negotiations
                                                                                        concluded in
                                                                                        final
                                                                                        agreement.
134-   Email about           Jeff Aluotto, Thomas    No: 1) Discussion of purely        No: 1) No
136    financial aspects     Gabelman, Roger         business terms is not              evidence
Case No. 2019-00789PQ                                  -43-         REPORT AND RECOMMENDATION


       of the deal         Friedmann, Patrick        privileged communication. 2)       provided that
                           Woodside                  no evidence provided that          any content
                                                     content is related to Board        derives
                                                     legal advice.                      independent
                                                                                        economic
                                                                                        value from
                                                                                        not being
                                                                                        generally
                                                                                        known. 2)
                                                                                        Any benefit of
                                                                                        confidentiality
                                                                                        expired when
                                                                                        negotiations
                                                                                        concluded in
                                                                                        final
                                                                                        agreement.
137-   Discussion of       Jeff Aluotto, Thomas      No: 1) Discussion of purely        No: 1) No
139    financial aspects   Gabelman, Roger           business terms is not              evidence
       of the deal         Friedmann, Patrick        privileged communication. 2)       provided that
                           Woodside                  no evidence provided that          any content
                                                     content is related to Board        derives
                                                     legal advice.                      independent
                                                                                        economic
                                                                                        value from
                                                                                        not being
                                                                                        generally
                                                                                        known. 2)
                                                                                        Any benefit of
                                                                                        confidentiality
                                                                                        expired when
                                                                                        negotiations
                                                                                        concluded in
                                                                                        final
                                                                                        agreement.
140    Discussion about    Jeff Aluotto, Joe         No: 1) Discussion between          No: 1) No
       negotiation         Feldkamp, Roger           Board member and county            evidence
       between two         Friedmann, Lisa Doerger   employee of purely business        provided that
       Hamilton County                               terms is not privileged            any content
       Employees                                     communication. 2) no evidence      derives
                                                     provided that content is related   independent
                                                     to Board legal advice. 3)          economic
                                                     counsel is only cc:d.              value from
                                                                                        not being
                                                                                        generally
                                                                                        known. 2)
                                                                                        Any benefit of
                                                                                        confidentiality
                                                                                        expired when
                                                                                        negotiations
                                                                                        concluded in
                                                                                        final
                                                                                        agreement.
140-   Forwarded email                               No: 1) Discussion between          No: 1) No
142    from Joe                                      Board member and county            evidence
       Feldcamp to Jeff                              employee of purely business        provided that
       Aluotto                                       terms is not privileged            any content
                                                     communication. 2) no evidence      derives
                                                     provided that content is related   independent
                                                     to Board legal advice. 3)          economic
                                                     counsel is only cc:d.              value from
                                                                                        not being
Case No. 2019-00789PQ                               -44-         REPORT AND RECOMMENDATION


                                                                                   generally
                                                                                   known. 2)
                                                                                   Any benefit of
                                                                                   confidentiality
                                                                                   expired when
                                                                                   negotiations
                                                                                   concluded in
                                                                                   final
                                                                                   agreement.
142    Forwarded email                            No: 1) Cover email circulating   No: 1) No         Yes:
       between Hamilton                           attachment is not privileged     evidence          Personal
       County Employees                           communication.                   provided that     email address
       and counsel                                                                 any content       of atty.
                                                                                   derives           Friedmann is
                                                                                   independent       non-record
                                                                                   economic          that may be
                                                                                   value from        redacted
                                                                                   not being
                                                                                   generally
                                                                                   known. 2)
                                                                                   Any benefit of
                                                                                   confidentiality
                                                                                   expired when
                                                                                   negotiations
                                                                                   concluded in
                                                                                   final
                                                                                   agreement.
143-   Continuation of                            No: 1) First sentence            No: 1) No
146    that email                                 regarding meeting is not         evidence
                                                  privileged communication. 2)     provided that
                                                  remainder discussing purely      any content
                                                  business terms is not            derives
                                                  privileged communication. 2)     independent
                                                  no evidence provided that        economic
                                                  content is related to Board      value from
                                                  legal advice.                    not being
                                                                                   generally
                                                                                   known. 2)
                                                                                   Any benefit of
                                                                                   confidentiality
                                                                                   expired when
                                                                                   negotiations
                                                                                   concluded in
                                                                                   final
                                                                                   agreement.
147    Confirmation of a    Jeff Aluotto, Roger   No: 1) All three emails          No                Yes:
       meeting place        Friedmann             concern scheduling of meeting,                     Personal
                                                  which is not privileged                            email address
                                                  communication.                                     of atty.
                                                                                                     Friedmann is
                                                                                                     non-record
                                                                                                     that may be
                                                                                                     redacted
148-   Continuation of                            No: 1) Discussion of purely      No
151    that email                                 business terms is not
                                                  privileged communication. 2)
                                                  no evidence provided that
                                                  content is related to Board
                                                  legal advice.
152-   Negotiation points   Joe Feldcamp, Jeff    No: 1) Discussion between        No
155                         Aluotto, Roger        Board member and county
Case No. 2019-00789PQ                                    -45-         REPORT AND RECOMMENDATION


                             Friedmann, Lisa Doerger   employee of purely business
                                                       terms is not privileged
                                                       communication. 2) no evidence
                                                       provided that content is related
                                                       to Board legal advice. 3)
                                                       counsel is only cc:d on
                                                       Feldkamp email.
156-   Attachments to                                  No: 1) draft structural terms of   No
165    email, draft                                    partnership is not privileged
       negotiation matrix                              communication. 2) no evidence
                                                       provided that content is related
                                                       to Board legal advice.
166    Email thread about    Jeff Aluotto, Roger       Yes: Discussion with Board         No   Yes:
       lease negotiations    Friedmann, Thomas         attorney of legal effect of             Personal
                             Gabelman                  proposed terms. Only the                email address
                                                       message text is privileged              of atty.
                                                       communication, and not the              Friedmann is
                                                       associated header, salutation,          non-record
                                                       signature block, and other              that may be
                                                       metadata.                               redacted
167-   Forward of            Jeff Aluotto, Roger       No: 1) Discussion of purely        No
169    business proposal     Friedmann, Thomas         business terms is not
       summary               Gabelman                  privileged communication. 2)
                                                       no evidence provided that
                                                       content is related to Board
                                                       legal advice.
170-   Email thread about    Jeff Aluotto, Thomas      No: 1) Discussion of purely        No
173    lease negotiations    Gabelman, Roger           business terms is not
                             Friedmann, Joe            privileged communication. 2)
                             Feldcamp, Lisa Doerger,   no evidence provided that
                             John Burggen              content is related to Board
                                                       legal advice.
174-   Attachments to                                  No: 1) draft structural terms of   No
184    email, draft                                    partnership is not privileged
       negotiation matrix                              communication. 2) no evidence
                                                       provided that content is related
                                                       to Board legal advice.
185-   Email thread about    Jeff Aluotto, Thomas      Yes: Discussion with Board         No
186    effect of lease       Gabelman, Roger           attorney of legal effect of
       terms                 Friedmann, Patrick        proposed terms. Only the
                             Woodside                  message text is privileged
                                                       communication, and not the
                                                       associated header, salutation,
                                                       signature block, and other
                                                       metadata.
186-   Email forwarding      Jeff Aluotto, Thomas      No: 1) Discussion of purely        No
189    proposed revisions    Gabelman, Roger           business terms is not
                             Friedmann, Patrick        privileged communication. 2)
                             Woodside                  no evidence provided that
                                                       content is related to Board
                                                       legal advice.
190-   Email thread about    Jeff Aluotto, Roger       No: 1) Discussion of purely        No
191    hiring a consultant   Friedmann, Thomas         business terms is not
                             Gabelman                  privileged communication. 2)
                                                       no evidence provided that
                                                       content is related to Board
                                                       legal advice.
192-   Email thread about    Jeff Aluotto, Thomas      Yes, in part: First email is       No
195    lease negotiations    Gabelman, Roger           commissioner inquiry to Board
                             Friedmann, Patrick        attorney of legal effect of
Case No. 2019-00789PQ                                 -46-         REPORT AND RECOMMENDATION


                            Woodside                proposed term. Only the
                                                    message text is privileged
                                                    communication, and not the
                                                    associated header, salutation,
                                                    signature block, and other
                                                    metadata. No: 2) Following
                                                    the first email, discussion of
                                                    purely business terms is not
                                                    privileged communication. 3)
                                                    no evidence provided that
                                                    content is related to Board
                                                    legal advice.
196-   Email about lease    Thomas Gabelman, Jeff   No: 1) Discussion of purely        No
198    negotiations         Aluotto, Roger          business terms is not
                            Friedmann, Patrick      privileged communication. 2)
                            Woodside                no evidence provided that
                                                    content is related to Board
                                                    legal advice.
199-   Attachments to                               No: 1) draft structural terms of   No
202    email, draft                                 partnership is not privileged
       negotiation matrix                           communication. 2) no evidence
                                                    provided that content is related
                                                    to Board legal advice.
203-   Email about lease    Thomas Gabelman, Jeff   No: 1) Discussion of purely        No
205    negotiations         Aluotto, Roger          business terms is not
                            Friedmann, Patrick      privileged communication. 2)
                            Woodside, Theresa       no evidence provided that
                            Giglio                  content is related to Board
                                                    legal advice.
206-   Attachments to                               No: 1) draft structural terms of   No
216    email, draft                                 partnership is not privileged
       negotiation matrix                           communication. 2) no evidence
                                                    provided that content is related
                                                    to Board legal advice.
217-   Email about lease    Thomas Gabelman, Jeff   No: 1) Cover email forwarding      No
218    negotiations         Aluotto, Roger          business proposal is not
                            Friedmann, Patrick      privileged communication.
                            Woodside
219-   Attachments to                               No: 1) draft structural terms of   No
229    email, draft                                 partnership is not privileged
       negotiation matrix                           communication. 2) no evidence
                                                    provided that content is related
                                                    to Board legal advice.
230    Request for a        Thomas Gabelman, Jeff   No: 1) request for meeting is      No
       phone call           Aluotto, Roger          not privileged communication.
                            Friedmann, Patrick
                            Woodside
230-   Email about          Thomas Gabelman, Jeff   No: 1) Cover email forwarding      No
231    negotiation          Aluotto, Roger          business proposal is not
                            Friedmann, Patrick      privileged communication.
                            Woodside, Robert
                            Mecklenborg
232-   Attachment to                                No: 1) introductory                No
245    email, draft lease                           communication from Bengals
                                                    is not a privileged
                                                    communication. 2) Bengals
                                                    response to draft structural
                                                    terms of partnership is not
                                                    privileged communication. 3)
                                                    no evidence provided that
Case No. 2019-00789PQ                                    -47-         REPORT AND RECOMMENDATION


                                                       content is related to Board
                                                       legal advice.
246-   Email about          Thomas Gabelman, Jeff      No: 1) Cover email forwarding      No
247    negotiation          Aluotto, Roger             business proposal is not
                            Friedmann, Patrick         privileged communication.
                            Woodside, Robert
                            Mecklenborg
248-   Attachment to                                   No: 1) introductory                No
260    email, draft lease                              communication from Bengals
                                                       is not a privileged
                                                       communication. 2) Bengals
                                                       response to draft structural
                                                       terms of partnership is not
                                                       privileged communication. 3)
                                                       no evidence provided that
                                                       content is related to Board
                                                       legal advice.
261    Email forwarding     Jeff Aluotto, Todd         No: 1) Cover email forwarding      No
       message from         Portune, Chris Monzel,     other email is not privileged
       Bengals counsel      Denise Driehaus,           communication. 2) forwarded
                            Victoria Parks, Lanita     email from Bengals staff not
                            Hanekamp, Alex Linser,     privileged communication.
                            John Bruggen, Judy
                            Boyko, Roger
                            Friedmann
262-   Email chain about    Theresa Giglio, Thomas     No: 1) Cover email forwarding      No
263    letter to Bengals    Gabelman, Jeff Aluotto,    letter to Bengals is not
                            Roger Friedmann            privileged communication. 2)
                                                       no evidence provided that
                                                       content is related to Board
                                                       legal advice.
264-   Attached letter to                              No: 1) signed, apparently          No
266    Bengals                                         since-delivered letter to
                                                       Bengals.
267-   Email about letter   Thomas Gabelman, Jeff      No: 1) Cover email forwarding      No
268    to Bengals           Aluotto, Theresa Giglio,   draft letter to Bengals and
                            Roger Friedmann            giving instructions for delivery
                                                       is not privileged
                                                       communication. 2) no evidence
                                                       provided that content is related
                                                       to Board legal advice.
269-   Attached letter to                              No: 1) no evidence provided        No
271    Bengals                                         that content is related to Board
                                                       legal advice.
272-   Email about letter   Thomas Gabelman, Jeff      No: 1) Cover email forwarding      No
273    to Bengals           Aluotto, Roger             draft letter to Bengals and
                            Friedmann, Jennifer        discussing execution and
                            Goins                      copies is not privileged
                                                       communication. 2) no evidence
                                                       provided that content is related
                                                       to Board legal advice.
274-   Attached draft                                  No: 1) no evidence provided        No
276    letter to Bengals                               that content is related to Board
                                                       legal advice.
277    Email to Bengals     From: Thomas               No: 1) Bengals staff and           No
       counsel with         Gabelman To: Bob           counsel negate confidentiality
       attached Giglio      Bedinghaus, Stuart         as third parties to cover email
       email and            Dornette, Aaron Herzig     with attachments. 2) no
       forwarded            Cc: Roger Friedmann,       evidence provided that content
       announcement         Jeff Aluotto               is related to Board legal
Case No. 2019-00789PQ                                -48-          REPORT AND RECOMMENDATION


                                                   advice. 3) not a communication
                                                   between attorney and client.
277-   Email attaching   From: Theresa Giglio to   No: 1) attached to email to         No
278    Bengals           Thomas Gabelman           third party. 2) Mere
       announcement                                administrative cover email. 2)
                                                   no evidence provided that
                                                   content is related to Board
                                                   legal advice.
279-   Attached                                    No: 1) final joint press            No
280    announcement                                statement with Bengals
                                                   organization, implicitly
                                                   approved by vote in public
                                                   meeting, is not a privileged
                                                   communication. 2) no evidence
                                                   provided that content is related
                                                   to Board legal advice. 3)
                                                   attached to email to third party.
281    Email about       From: Thomas              No: 1) Bengals staff and            No
       Bengals           Gabelman To: Bob          counsel negate confidentiality
       announcement      Bedinghaus, Stuart        as third parties to cover email
                         Dornette, Aaron Herzig    with attachments. 2) no
                         Cc: Roger Friedmann,      evidence provided that content
                         Jeff Aluotto, Patrick     is related to Board legal
                         Woodside                  advice.3) not a communication
                                                   between attorney and client.
281-   Email attaching   From: Margaret            No: 1) attached to email to
282    Bengals           Grossman To: Thomas       third party. 2) Mere
       announcement      Gabelman                  administrative cover email. 2)
                                                   no evidence provided that
                                                   content is related to Board
                                                   legal advice.
283-   Attached                                    No: 1) draft joint press            No
284    announcement                                statement with Bengals
                                                   organization is not a privileged
                                                   communication. 2) no evidence
                                                   provided that content is related
                                                   to Board legal advice. 3)
                                                   attached to email to third party.
285    Email about       From: Thomas              No: 1) Bengals staff and            No
       Bengals           Gabelman To: Bob          counsel negate confidentiality
       announcement      Bedinghaus, Stuart        as third parties to cover email
                         Dornette, Aaron Herzig    with attachments. 2) no
                         Cc: Roger Friedmann,      evidence provided that content
                         Jeff Aluotto              is related to Board legal
                                                   advice.3) not a communication
                                                   between attorney and client.
285-   Email attaching   From: Margaret            No: 1) attached to email to         No
286    Bengals           Grossman To: Thomas       third party. 2) Mere
       announcement      Gabelman                  administrative cover email. 2)
                                                   no evidence provided that
                                                   content is related to Board
                                                   legal advice.
287-   Attached                                    No: 1) draft joint press            No
288    announcement                                statement with Bengals
                                                   organization is not a privileged
                                                   communication. 2) no evidence
                                                   provided that content is related
                                                   to Board legal advice. 3)
                                                   attached to email to third party.
289    Email about       From: Thomas              No: 1) Bengals staff and            No
Case No. 2019-00789PQ                                    -49-          REPORT AND RECOMMENDATION


       Bengals              Gabelman To: Bob           counsel negate confidentiality
       announcement         Bedinghaus, Stuart         as third parties to cover email
                            Dornette, Aaron Herzig     with attachments. 2) no
                            Cc: Roger Friedmann,       evidence provided that content
                            Jeff Aluotto, Patrick      is related to Board legal
                            Woodside                   advice.3) not a communication
                                                       between attorney and client.
290-   Attached                                        No: 1) draft joint press            No
291    announcement                                    statement with Bengals
                                                       organization is not a privileged
                                                       communication. 2) no evidence
                                                       provided that content is related
                                                       to Board legal advice. 3)
                                                       attached to email to third party.
292-   Email attaching      From: Thomas               No: 1) Bengals staff and            No
293    revised MOU          Gabelman To: Stuart        counsel negate confidentiality
                            Dornette, Daniel Fausz,    as third parties to cover email
                            Aaron Herzig, Bob          with attachments. 2) no
                            Bedinghaus Cc: Roger       evidence provided that content
                            Friedmann, Jeff Aluotto,   is related to Board legal
                            Patrick Woodside           advice.3) not a communication
                                                       between attorney and client.
294-   Revised                                         No: 1) draft MOU with Bengals       No
295    Memorandum of                                   organization is not a privileged
       Understanding                                   communication. 2) no evidence
                                                       provided that content is related
                                                       to Board legal advice. 3)
                                                       attached to email to third party.
296-   Revised Lease                                   No: 1) draft outline of             No
299    Amendment                                       agreement with Bengals
                                                       organization is not a privileged
                                                       communication. 2) no evidence
                                                       provided that content is related
                                                       to Board legal advice. 3)
                                                       attached to email to third party.
300-   Emails discussing    Between: Stuart            No: 1) Bengals staff and            No
303    terms of lease       Dornette, Thomas           counsel negate confidentiality
                            Gabelman Cc: Jeff          as third parties to emails with
                            Aluotto, Roger             attachments. 2) no evidence
                            Friedmann, Patrick         provided that content is related
                            Woodside, Bob              to Board legal advice. 3) not
                            Bedinghaus, Aaron          communications between
                            Herzig                     attorney and client.
304-   Attachment,                                     No: 1) draft structural terms of    No
311    negotiation matrix                              partnership is not privileged
                                                       communication. 2) no
                                                       evidence provided that content
                                                       is related to Board legal
                                                       advice. 3) attached to email to
                                                       third party.
312-   Emails regarding     Thomas Gabelman, Bob       No: 1) Bengals staff and            No
323    meeting with         Bedinghaus Cc: Stuart      counsel negate confidentiality
       CSMO                 Dornette, Aaron Herzig,    as third parties to emails. 2)
                            Roger Friedmann, Jeff      scheduling of meeting is not
                            Aluotto, Patrick           privileged communication. 3)
                            Woodside                   no evidence provided that
                                                       content is related to Board
                                                       legal advice. 4) not
                                                       communications between
                                                       attorney and client.
324-   Emails discussing    Thomas Gabelman, Bob       No: 1) Bengals staff and            No
Case No. 2019-00789PQ                                    -50-         REPORT AND RECOMMENDATION


328    terms of lease       Bedinghaus, Stuart         counsel negate confidentiality
                            Dornette, Cc: Aaron        as third parties to emails. 2)
                            Herzig, Roger              proposed scheduling of
                            Friedmann, Jeff Aluotto,   meeting in second email is not
                            Patrick Woodside           privileged communication. 3)
                                                       no evidence provided that
                                                       content is related to Board
                                                       legal advice. 4) not
                                                       communications between
                                                       attorney and client.
329-   Emails discussing    Thomas Gabelman,           No: 1) Bengals staff and           No
334    terms of lease       Stuart Dornette Cc: Jeff   counsel negate confidentiality
                            Aluotto, Roger             as third parties to emails and
                            Friedmann, Patrick         attachments. 2) no evidence
                            Woodside, Bob              provided that content is related
                            Bedinghaus, Aaron          to Board legal advice.3) not
                            Herzig                     communications between
                                                       attorney and client.
335-   Attachment,                                     No: 1) draft structural terms of   No
342    negotiation matrix                              partnership is not privileged
                                                       communication. 2) no
                                                       evidence provided that content
                                                       is related to Board legal
                                                       advice. 3) attached to email to
                                                       third party.
343-   Email chain about    Between: Stuart            No: 1) Bengals staff and           No
346    lease terms          Dornette, Thomas           counsel negate confidentiality
                            Gabelman Cc: Jeff          as third parties to emails and
                            Aluotto, Roger             attachments. 2) no evidence
                            Friedmann, Patrick         provided that content is related
                            Woodside, Bob              to Board legal advice.3) not
                            Bedinghaus, Aaron          communications between
                            Herzig                     attorney and client.
347-   Attachment,                                     No: 1) draft structural terms of   No
360    negotiation matrix                              partnership is not privileged
                                                       communication. 2) no
                                                       evidence provided that content
                                                       is related to Board legal
                                                       advice. 3) attached to email to
                                                       third party.
361-   Email chain about    Between: Thomas            No: 1) Bengals staff and           No
363    lease terms          Gabelman, Stuart           counsel negate confidentiality
                            Dornette Cc: Jeff          as third parties to emails and
                            Aluotto, Roger             attachments. 2) no evidence
                            Friedmann, Patrick         provided that content is related
                            Woodside, Bob              to Board legal advice.3) not
                            Bedinghaus, Aaron          communications between
                            Herzig                     attorney and client.
364-   Attachment,                                     No: 1) draft structural terms of   No
371    negotiation matrix                              partnership is not privileged
                                                       communication. 2) no
                                                       evidence provided that content
                                                       is related to Board legal
                                                       advice. 3) attached to email to
                                                       third party.
372-   Email chain about    Between: Thomas            No: 1) Bengals staff and           No
274    lease terms          Gabelman, Stuart           counsel negate confidentiality
                            Dornette Cc: Jeff          as third parties to emails and
                            Aluotto, Roger             attachments. 2) no evidence
                            Friedmann, Patrick         provided that content is related
                            Woodside, Bob              to Board legal advice.3) not
Case No. 2019-00789PQ                              -51-          REPORT AND RECOMMENDATION


                             Bedinghaus, Aaron   communications between
                             Herzig              attorney and client.
375-    Attachment,                              No: 1) draft structural terms of   No
381     negotiation matrix                       partnership is not privileged
                                                 communication. 2) no
                                                 evidence provided that content
                                                 is related to Board legal
                                                 advice. 3) attached to email to
                                                 third party.



        Conclusion
        {¶62} Based on the pleadings, affidavits, and documents submitted in this action,
I recommend the court order respondent to provide requester with copies of all withheld
records other than as noted in the table of permitted exceptions. I further recommend
the court find that respondent did not provide copies or any other response within a
reasonable period of time in violation of R.C. 149.43(B)(1). I recommend the court order
that requester is entitled to recover from respondent the amount of the filing fee of
twenty-five dollars and any other costs associated with the action that it has incurred. I
recommend costs be assessed to respondent.
        {¶63} Pursuant to R.C. 2743.75(F)(2), either party may file a written objection
with the clerk of the Court of Claims of Ohio within seven (7) business days after
receiving this report and recommendation. Any objection shall be specific and state with
particularity all grounds for the objection. A party shall not assign as error on appeal the
court’s adoption of any factual findings or legal conclusions in this report and
recommendation unless a timely objection was filed thereto. R.C. 2743.75(G)(1).




                                                  JEFF CLARK
                                                  Special Master
Filed August 25, 2020
Sent to S.C. Reporter 10/9/20